





EXPORT–IMPORT REVOLVING CREDIT


AND


SECURITY AGREEMENT
 
PNC BANK, NATIONAL ASSOCIATION


(AS LENDER AND AS AGENT)
 
WITH
 
BANNER AEROSPACE HOLDING COMPANY I, INC.
D A C INTERNATIONAL, INC.
MAPTECH AERODATA, LLC
MATRIX AVIATION, INC.
NASAM INCORPORATED
PROFESSIONAL AIRCRAFT ACCESSORIES, INC.
PROFESSIONAL AVIATION ASSOCIATES, INC.
GCCUS, INC.
 


 
(BORROWERS)
 
June 20, 2008
 





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page



  I.  
DEFINITIONS.
 
1
                  1.1.  
Accounting Terms
 
1
    1.2.  
General Terms
 
1
    1.3.  
Uniform Commercial Code Terms
 
28
    1.4.  
Certain Matters of Construction
 
29
             
II.
 
ADVANCES, PAYMENTS.
 
30
                  2.1.  
Revolving Advances
 
30
    2.2.  
Procedure for Revolving Advances Borrowing
 
32
    2.3.  
Disbursement of Advance Proceeds
 
34
    2.4.  
Reserved
 
34
    2.5.  
Maximum Advances
 
34
    2.6.  
Repayment of Advances
 
34
    2.7.  
Repayment of Excess Advances
 
35
    2.8.  
Statement of Account
  35     2.9.  
Additional Payments
  35      2.10.  
Manner of Borrowing and Payment
  35     2.11.  
Mandatory Prepayments
  37      2.12.  
Use of Proceeds
  37     2.13.  
Defaulting Lender
  38      2.14.  
ExIm Agreement Advances
  39               
III.
 
INTEREST AND FEES.
  39                    3.1.  
Interest
  39     3.2.  
Reserved
  39      3.3.  
Annual ExIm Bank Fee
  39      3.4.  
Collateral Evaluation Fee, Collateral Monitoring Fee and Appraisals
  40     3.5.  
Computation of Interest and Fees
  40      3.6.  
Maximum Charges
  40      3.7.  
Increased Costs
  40      3.8.  
Basis For Determining Interest Rate Inadequate or Unfair
  41      3.9.  
Capital Adequacy
  42     3.10.  
Gross Up for Taxes
  42     3.11.  
Withholding Tax Exemption
  43              
IV.
 
COLLATERAL:   GENERAL TERMS
  44                    4.1.  
Security Interest in the Collateral
  44      4.2.  
Perfection of Security Interest
  44      4.3.  
Disposition of Collateral
  44      4.4.  
Preservation of Collateral
  44      4.5.  
Ownership of Collateral
  45      4.6.  
Defense of Agent’s and Lenders’ Interests
  45      4.7.  
Books and Records
  46   


 
 

--------------------------------------------------------------------------------

 



  4.8.  
Financial Disclosure
  46      4.9.  
Compliance with Laws
  46      4.10.  
Inspection of Premises
  47      4.11.  
Insurance
  47      4.12.  
Failure to Pay Insurance
  48      4.13.  
Payment of Taxes
  48      4.14.  
Payment of Leasehold Obligations
  48      4.15.  
Receivables
  48      4.16.  
Inventory
  51      4.17.  
Maintenance of Equipment
  51      4.18.  
Exculpation of Liability
  51      4.19.  
Environmental Matters
  51      4.20.  
Financing Statements
  53                  V.     
REPRESENTATIONS AND WARRANTIES.
  53                    5.1.  
Authority
  53      5.2.  
Formation and Qualification
  54      5.3.  
Survival of Representations and Warranties
  54      5.4.  
Tax Returns
  54      5.5.  
Financial Statements
  55      5.6.  
Entity Names
  55      5.7.    O   55      5.8.  
Solvency; No Litigation, Violation, Indebtedness or Default
  56      5.9.  
Patents, Trademarks, Copyrights and Licenses
  57      5.10.  
Licenses and Permits
  57      5.11.  
Default of Indebtedness
  58      5.12.  
No Default
  58      5.13.  
No Burdensome Restrictions
  58      5.14.  
No Labor Disputes
  58      5.15.  
Margin Regulations
  58      5.16.  
Investment Company Act
  58      5.17.  
Disclosure
  58     5.18.  
Delivery of Subordinated Loan Documentation
  59      5.19.  
Swaps
  59      5.20.  
Conflicting Agreements
  59      5.21.  
Application of Certain Laws and Regulations
  59      5.22.  
Business and Property of Borrowers
  59      5.23.  
Section 20 Subsidiaries
  59      5.24.  
Anti-Terrorism Laws
  59      5.25.  
Trading with the Enemy
  60      5.26.  
Federal Securities Laws
  60      5.27.  
Equity Interests:
  60      5.28.  
General Intangibles
  61      5.29.  
Suspensions and Debarment
  61      5.30.  
Eligible Person
  61   


 
 

--------------------------------------------------------------------------------

 


VI.
 
AFFIRMATIVE COVENANTS.
  61                    6.1.  
Payment of Fees
  61      6.2.  
Conduct of Business and Maintenance of Existence and Assets
  61      6.3.  
Violations
  62      6.4.  
Government Receivables
  62      6.5.  
Fixed Charge Coverage Ratio
  62      6.6.  
Execution of Supplemental Instruments
  62     6.7.  
Payment of Indebtedness
  62      6.8.  
Standards of Financial Statements
  62      6.9.  
Federal Securities Laws
  63      6.10.  
Post Closing Requirements
  63               
VII.
 
NEGATIVE COVENANTS.
  63                    7.1.  
Merger, Consolidation, Acquisition and Sale of Assets
  63      7.2.  
Creation of Liens
  63      7.3.  
Guaranties
  63      7.4.  
Investments
  64      7.5.  
Loans
  64      7.6.  
Capital Expenditures
  64      7.7.  
Dividends / Distributions
  64      7.8.  
Indebtedness
  64      7.9.  
Nature of Business
  64      7.10.  
Transactions with Affiliates
  64      7.11.  
Leases
  65      7.12.  
Subsidiaries
  65      7.13.  
Fiscal Year and Accounting Changes
  65      7.14.  
Pledge of Credit
  65      7.15.  
Amendment of Articles of Incorporation, By-Laws, Certificate of Formation or
Operating Agreement
  65      7.16.  
Compliance with ERISA
  65      7.17.  
Prepayment of Indebtedness
  66      7.18.  
Anti-Terrorism Laws
  66     7.19.  
Membership/Partnership Interests
  66      7.20.  
Trading with the Enemy Act
  66      7.21.  
Subordinated Indebtedness
  66      7.22.  
Other Agreements
  67               
VIII.
 
CONDITIONS PRECEDENT.
  67                    8.1.  
Conditions to Initial Advances
  67      8.2.  
Conditions to Each Advance
  70              
IX.
 
INFORMATION AS TO BORROWERS.
  71                    9.1.  
Disclosure of Material Matters
  71      9.2.  
Schedules
  71      9.3.  
Environmental Reports
  71      9.4.  
Litigation
  72  


 
 

--------------------------------------------------------------------------------

 


  9.5.  
Material Occurrences
  72     9.6.  
Government Receivables
  72      9.7.  
Annual Financial Statements
  72      9.8.  
Quarterly Financial Statements
  73      9.9.  
Monthly Financial Statements
  73      9.10.  
Other Reports
  73      9.11.  
Additional Information
  73      9.12.  
Projected Operating Budget
  74      9.13.  
Variances From Operating Budget
  74      9.14.  
Notice of Suits, Adverse Events
  74      9.15.  
ERISA Notices and Requests
  74      9.16.  
Additional Documents
  75                  X.     
EVENTS OF DEFAULT.
  75                    10.1.  
Nonpayment
  75      10.2.  
Breach of Representation
  75      10.3.  
Financial Information
  75      10.4.  
Judicial Actions
  75      10.5.  
Noncompliance
  75      10.6.  
Judgments
  76      10.7.  
Bankruptcy
  76      10.8.  
Inability to Pay
  76      10.9.  
Affiliate Bankruptcy
  76      10.10.  
Material Adverse Effect
  76      10.11.  
Lien Priority
  76      10.12.  
Subordinated Loan Default
  76      10.13.  
Cross Default
  76      10.14.  
Breach of Guaranty
  77      10.15.  
Change of Ownership
  77      10.16.  
Invalidity
  77      10.17.  
Licenses
  77      10.18.  
Seizures
  77      10.19.  
Pension Plans
  77      10.20.  
ExIm Documents
  78               
XI.
 
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
  78                    11.1.  
Rights and Remedies
  78      11.2.  
Agent’s Discretion
  79     11.3.  
Setoff
  79      11.4.  
Rights and Remedies not Exclusive
  80      11.5.  
Allocation of Payments After Event of Default
  80               
XII.
 
WAIVERS AND JUDICIAL PROCEEDINGS.
  81                    12.1.  
Waiver of Notice
  81      12.2.  
Delay
  81      12.3.  
Jury Waiver
  81   


 
 

--------------------------------------------------------------------------------

 


XIII.
 
EFFECTIVE DATE AND TERMINATION.
  81                    13.1.  
Term
  81      13.2.  
Termination
  82               
XIV.
 
REGARDING AGENT.
  82                    14.1.  
Appointment
  82      14.2.  
Nature of Duties
  82      14.3.  
Lack of Reliance on Agent and Resignation
  83      14.4.  
Certain Rights of Agent
  84      14.5.  
Reliance
  84      14.6.  
Notice of Default
  84      14.7.  
Indemnification
  84      14.8.  
Agent in its Individual Capacity
  84      14.9.  
Delivery of Documents
  85      14.10.  
Borrowers’ Undertaking to Agent
  85      14.11.  
No Reliance on Agent’s Buyer Identification Program
  85      14.12.  
Other Agreements
  85               
XV.
 
BORROWING AGENCY.
  85                    15.1.  
Borrowing Agency Provisions
  86      15.2.  
Waiver of Subrogation
  86               
XVI.
 
MISCELLANEOUS.
  86                   16.1.  
Governing Law
  87      16.2.  
Entire Understanding
  89      16.3.  
Successors and Assigns; Participations; New Lenders
  91      16.4.  
Application of Payments
  91     16.5.  
Indemnity
  92      16.6.  
Notice
  94      16.7.  
Survival
  94      16.8.  
Severability
  94      16.9.  
Expenses
  94      16.10.  
Injunctive Relief
  94      16.11.  
Consequential Damages
  94      16.12.  
Captions
  95      16.13.  
Counterparts; Facsimile Signatures
  95      16.14.  
Construction
  95      16.15.  
Confidentiality; Sharing Information
  95      16.16.  
Publicity
  95     16.17.  
Certifications From Banks and Participants; USA PATRIOT Act
  96      16.18.  
Ex ImBank Documents
  96   


 
 

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS AND SCHEDULES
 
Exhibits


Exhibit 1.2                                Export Related Borrowing Base
Certificate
Exhibit 1.2A                             Borrower Agreement
Exhibit 1.2C                              Loan Authorization Agreement
Exhibit 1.2D                             Economic Impact Certificate
Exhibit 2.1(a)                            Export Import Revolving Credit Note
Exhibit 5.5(a)                            Financial Projections
Exhibit 8.1(k)                            Financial Condition Certificate
Exhibit 16.3                              Commitment Transfer Supplement




Schedules


Schedule 1.2                                Permitted Encumbrances
Schedule 4.5                                Equipment and Inventory Locations
Schedule 4.15(h)                         Deposit and Investment Accounts
Schedule 4.19                              Real Property
Schedule 5.1                                Consents
Schedule 5.2(a)                           States of Qualification and Good
Standing
Schedule 5.2(b)                           Subsidiaries
Schedule 5.4                                Federal Tax Identification Number
Schedule 5.6                                Prior Names
Schedule 5.7                                Environmental
Schedule 5.8(b)                           Litigation
Schedule 5.8(d)                           Plans
Schedule 5.9                                Intellectual Property, Source Code
Escrow Agreements
Schedule 5.10                              Licenses and Permits
Schedule 5.14                              Labor Disputes
Schedule 7.3                                Guarantees



--------------------------------------------------------------------------------



EXPORT-IMPORT REVOLVING CREDIT
 
AND
 
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of June 20, 2008 among Banner
Aerospace Holding Company I, Inc., a corporation organized under the laws of the
State of Delaware (“BAHCI”), D A C International, Inc., a corporation organized
under the laws of the State of Texas (“DAC”), Maptech AeroData, LLC, a limited
liability company formed under the laws of the State of Delaware (“Maptech”),
Matrix Aviation, Inc., a corporation organized under the laws of the State of
Kansas (“Matrix”), NASAM Incorporated, a corporation organized under the laws of
the State of California (“NSM”), Professional Aircraft Accessories, Inc., a
corporation organized under the laws of the State of Florida (“PAF”) and
Professional Aviation Associates, Inc., a corporation organized under the laws
of Georgia (“PAA”) GCCUS, Inc., a California corporation (“GCC”, together with
BAHCI, DAC, Maptech, Matrix, NSM, PAF and PAA, collectively, the “Borrowers” and
each a “Borrower”), the financial institutions which are now or which hereafter
become a party hereto (collectively, the “Lenders” and each individually a
“Lender”) and PNC Bank, National Association (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I. DEFINITIONS.
 
1.1. Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended September
30, 2007.
 
1.2. General Terms.  For purposes of this Agreement the following terms shall
have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Accounts Receivable Aging Report” shall mean a report detailing the
Export-Related Accounts Receivable for the Loan Facility, and the applicable
terms for the relevant time period; in the case of Indirect Exports, such report
shall indicate the portion of such Receivables corresponding to Indirect
Exports.
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii).
 
“Advances or Disbursements” shall mean and include the Revolving Advances.
 
1

--------------------------------------------------------------------------------


“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
 
“Affiliated Foreign Person” shall mean a Subsidiary or an Affiliate of any
Borrower on the same Loan Facility, which has duly executed as a Borrower all of
the applicable documents including without limitation this Agreement and any
Other Documents required by ExIm Bank, meets all of the requirements of the
definition of Eligible Person other than subclause (a) thereof and is in good
standing in the country of its formation or otherwise authorized to conduct
business in such country.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Export-Import Revolving Credit and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1%.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.
 
“Authority” shall have the meaning set forth in Section 4.19(d).
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
2

--------------------------------------------------------------------------------


“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8.
 
“Borrowing Agent” shall mean BAHCI.
 
“Borrower Agreement” shall mean that certain Borrower Agreement entered into by
Borrowers, Agent and Lenders dated as of the date hereof, as supplemented by
that certain Fast Track Borrower Agreement Supplement, attached hereto as
Exhibit 1.2A along with any ExIm Bank waivers.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Buyer” shall mean and include any person that has entered into one or more
Export Orders with Borrower or who is the account debtor with respect to any
Export Related Receivable and/or the prospective purchaser of goods, services or
both with respect to any contract or contract right, and/or any party who enters
into or proposes to enter into any contract or other arrangement with any
Borrower, pursuant to which such Borrower is to deliver any personal property or
perform any services.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capital Good”  shall mean a capital good (e.g. manufacturing equipment,
licensing agreements) that will establish or expand foreign production capacity
of an exportable good.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
3

--------------------------------------------------------------------------------


“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer of control of any Borrower to
a Person who is not an Original Owner or (b) any merger or consolidation of or
with any Borrower or sale of all or substantially all of the property or assets
of any Borrower.  For purposes of this definition, “control of Borrower” shall
mean the power, direct or indirect (x) to vote 33% or more of the Equity
Interests having ordinary voting power for the election of directors (or the
individuals performing similar functions) of any Borrower or (y) to direct or
cause the direction of the management and policies of any Borrower by contract
or otherwise.
 
“Change of Ownership” shall mean (a) 100% of the Equity Interests of any
Borrower is no longer owned or controlled by (including for the purposes of the
calculation of percentage ownership, any Equity Interests into which any Equity
Interests of any Borrower held by any of the Original Owners are convertible or
for which any such Equity Interests of any Borrower or of any other Person may
be exchanged and any Equity Interests issuable to such Original Owners upon
exercise of any warrants, options or similar rights which may at the time of
calculation be held by such Original Owners) a Person who is an Original Owner,
(b) any merger, consolidation or sale of substantially all of the property or
assets of any Borrower or Holdings or (c) (i) any Person or group of Persons
(within the meaning of Sections 13(d) or 14(a) of the Security Exchange Act of
1934, as amended) shall have acquired voting interests in excess of thirty five
percent 35% of the total voting interests of Holdings or the Permitted Holders
shall in the aggregate hold less than thirty-five percent (35%) of the voting
interests in Holdings; or (ii) from and after the date hereof, during any period
of two (2) consecutive years, individuals who on the date hereof constitute the
board of directors of Holdings (together with any new directors whose election
by such Board of Directors or whose nomination for election by the shareholders
of Holdings was approved by a vote of a majority of the directors then still in
office who were either directors on the date hereof or whose election or
nomination for election was previously approved) cease for any reason to
constitute a majority of the board of directors of Holdings then in office.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
 
“Closing Date” shall mean June 20, 2008 or such other date as may be agreed to
by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include:
 
4

--------------------------------------------------------------------------------


(a) all Receivables;
 
(b) all Equipment;
 
(c) all General Intangibles;
 
(d) all Inventory;
 
(e) all Investment Property;
 
(f) all Subsidiary Stock;
 
(g) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located; (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Buyers, relating to or securing any of the Receivables; (ii) all of
each Borrower’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase; (iii) all additional amounts due to any
Borrower from any Buyer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing the Obligations; (v)
all of each Borrower’s contract rights, rights of payment which have been earned
under a contract right, instruments (including promissory notes), documents,
chattel paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit and money; (vi) all commercial tort claims (whether
now existing or hereafter arising); (vii) if and when obtained by any Borrower,
all real and personal property of third parties in which such Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; (viii) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which any Borrower has expressly granted a
security interest or may in the future grant a security interest to Agent
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between Agent and any Borrower;
 
(h) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f) or (g) of this paragraph;
and
 
(i) all proceeds and products of (a), (b), (c), (d), (e), (f), (g) or (h) in
whatever form, including, but not limited to:  cash, deposit accounts (whether
or not comprised solely of proceeds), certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements, documents, eminent domain proceeds, condemnation proceeds and tort
claim proceeds.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
5

--------------------------------------------------------------------------------


“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate to be signed by the
Vice President, Chief Financial Officer or Controller of Borrowing Agent, which
shall state that, based on an examination sufficient to permit such officer to
make an informed statement, no Default or Event of Default exists, or if such is
not the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrowers with
respect to such default and, such certificate shall have appended thereto
calculations which set forth Borrowers’ compliance with the requirements or
restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, the Subordinated Loan Documentation including any Consents required
under all applicable federal, state or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Country Limitation Schedule” shall mean the schedule published from time to
time by Ex-Im Bank which sets forth on a country by country basis whether and
under what conditions Ex-Im Bank will provide coverage for the financing of
export transactions to countries listed therein.
 
“Credit Accommodation Amount” shall mean, the aggregate outstanding amount of
Advances, which sum may not exceed the Maximum Revolving Advance Amount.
 
“Credit Accommodations” shall mean, collectively, all Advances and Obligations.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Debarment Regulations” shall mean, collectively, (a) the Government wide
Debarment and Suspension (Nonprocurement) regulations (Common Rule), 53 Fed.
Reg. 19204 (May 26, 1988), (b) Subpart 9.4 (Debarment, Suspension, and
Ineligibility) of the Federal Acquisition Regulations, 48 C.F.R. 9.400-9.409 and
(c) the revised Governmentwide Debarment and Suspension (Nonprocurement)
regulations (Common Rule), 60 Fed. Reg. 33037 (June 26, 1995).
 
6

--------------------------------------------------------------------------------


“Debt Payments” shall mean and include (a) all cash actually expended by any
Borrower to make interest payments on any Advances under this Agreement and the
Domestic Credit Agreement, plus (b) accrued but unpaid interest on account of
Eurodollar Rate Loans under this Agreement and the Domestic Credit Agreement,
plus (c) scheduled principal payments on any term loans payable to Agent and
Lender, plus (d) all cash actually expended by any Borrower to make payments for
all fees, commissions and charges set forth herein and with respect to any
Advances under this Agreement and the Domestic Credit Agreement, plus (e) all
cash actually expended by any Borrower to make payments on Capitalized Lease
Obligations, plus (f) all cash actually expended by any Borrower to make
payments with respect to any other Indebtedness for borrowed money, plus the out
of pocket costs and expenses to be paid by Borrowers at or prior to the Closing
Date to the Agent for the ratable benefit of the Lenders hereunder, plus the out
of pocket costs and expenses to be paid by Borrowers at or prior to the Closing
Date to Domestic Agent for the ratable benefit of Lenders (as defined in the
Domestic Credit Agreement) under the Domestic Credit Agreement, excluding the
sum of the fees payable under Section 3.3(a) of the Domestic Credit Agreement.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.13(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Direct Billing Amount” shall mean an amount equal to any and all reimbursement
obligations of Borrowers, or any of them, due to Holdings within 14 calendar
days of the Closing Date for unreimbursed costs and expenses incurred on behalf
of Borrowers.
 
“Documents” shall have the meaning set forth in Section 8.1(c) hereof.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Agent” shall mean the agent pursuant to the Domestic Credit Documents,
as such term is defined therein.
 
 “Domestic Credit Agreement” shall mean that certain Revolving Credit and
Security Agreement entered into among Domestic Agent, Lenders and Borrowers
dated the date hereof, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Domestic Credit Documents” shall mean any and all documents executed in
connection with the Domestic Credit Agreement.
 
 “Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
7

--------------------------------------------------------------------------------


“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes.
 
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period.
 
“Economic Impact Approval” shall mean a written approval issued by ExIm Bank
stating the conditions under which a Capital Good may be included as an Item in
a Loan Facility consistent with ExIm Bank’s economic impact procedures (or other
mechanism for making this determination that ExIm Bank notified Agent of in
writing).
 
“Economic Impact Certification” shall have the meaning set forth in Section
2.1(f).
 
“Eligible Export Related Accounts Receivables” shall mean and include with
respect to each Borrower, each Export Related Account Receivable of such
Borrower arising in the Ordinary Course of Business and which Agent, in its sole
credit judgment, shall deem to be an Eligible Export Related Accounts
Receivable, based on such considerations as Agent may from time to time deem
appropriate.  An Export Related Account Receivable shall not be deemed eligible
unless such Receivable is subject to Agent’s first priority perfected security
interest and no other Lien (other than Permitted Encumbrances), and is evidenced
by an invoice or other documentary evidence satisfactory to Agent.  In addition,
no Export Related Account Receivable shall be an Eligible Export Related Account
Receivable if:
 
(a) it arises out of a sale of goods to, or performance of services by any
Borrower to, an Affiliate of any Borrower or to a Person controlled by an
Affiliate of any Borrower or a Person under common control with an Affiliate of
any Borrower;
 
(b) it is due or unpaid more than one hundred twenty (120) days after the
invoice date or no invoice has been sent to the Buyer;
 
(c) it is not paid within sixty (60) calendar days from its original due date,
unless it is insured through ExIm Bank export credit insurance for comprehensive
commercial and political risk, or through ExIm Bank approved private insurers
for comparable coverage, in which case it is not paid within ninety (90)
calendar days from its due date;
 
(d) it arises from the sale of defense articles or defense services;
 
(e) it arises from the sale of Items to be used in the construction, alteration,
operation or maintenance of nuclear power, enrichment, reprocessing, research or
heavy water production facilities, unless with ExIm Bank’s prior written
consent;
 
8

--------------------------------------------------------------------------------


(f) fifty percent (50%) or more of the Receivables from such Buyer are not
deemed Eligible Export Related Accounts Receivable hereunder.  Such percentage
may, in Agent’s sole discretion, be increased or decreased from time to time;
 
(g) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
 
(h) Reserved;
 
(i) the Buyer shall (i) apply for, suffer, or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
 
(j) it is due and payable from a Buyer located in a country with which ExIm Bank
is prohibited from doing business as designated in the Country Limitation
Schedule;
 
(k) it does not comply with the requirements of the Country Limitation Schedule;
 
(l) the sale to the Buyer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(m) Reserved;
 
(n) the Buyer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;
 
(o) the Items giving rise to such Receivable have not been delivered to and
accepted by the Buyer, the services giving rise to such Receivable have not been
performed by the applicable Borrower and accepted by the Buyer, the Receivable
otherwise does not represent a final sale or if the Export Order specifies a
timing for invoicing the Items other than shipment or performance and the Items
have not been invoiced in accordance with such terms of the Export Order;
 
(p) the Receivables of the Buyer exceed a credit limit determined by Agent, in
its reasonable discretion, to the extent such Receivable exceeds such limit;
 
9

--------------------------------------------------------------------------------


(q) the Receivable is not owned by a Borrower or is subject to any offset,
deduction, defense, dispute, or counterclaim (to the extent of such offset,
deduction, defense or counterclaim), the Buyer is also a creditor or supplier of
a Borrower or the Receivable is contingent in any respect or for any reason;
 
(r) the applicable Borrower has made any agreement with any Buyer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
 
(s) if any Items giving rise to the Receivable have been returned, rejected or
repossessed or the rendition of services have been disputed;
 
(t) such Receivable is not payable to a Borrower;
 
(u) such Receivable is due and payable in a currency other than Dollars, except
as may be approved in writing by ExIm Bank;
 
(v) is due and payable from a military Buyer, except as may be approved in
writing by ExIm Bank;
 
(w) such Receivable does not comply with the terms of sale set forth in Section
7 of the Loan Authorization Notice;
 
(x) any of the Items giving rise to such Receivable are Capital Goods, unless
the transaction is in accordance with Section 2.1(f);
 
(y) that is due and payable from a Buyer that is, or is located in, the United
States; provided however, that this subsection (y) shall not preclude an
Export-Related Account Receivable arising from the sale of Items to foreign
contractors or subcontractors providing services to a United States Embassy or
the United States Military located overseas from being deemed an Eligible Export
Related Account Receivable;
 
(z) such Receivable is included in the Formula Amount under the Domestic Credit
Agreement;
 
(aa) that arises from the sale of Items that do not meet the U.S. Content
requirements in accordance with Section 2.12(b)(ii); and
 
(bb) if Agent or ExIm Bank, in its reasonable judgment, deems such Receivable
uncollectible for any reason or if Agent or ExIm Bank in its sole judgment
exercised in good faith determines that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Buyer's
financial inability to pay or such Receivable is not otherwise satisfactory to
Agent or ExIm Bank as determined in good faith by Agent or ExIm Bank in the
exercise of their discretion in a reasonable manner.
 
“Eligible Export Related Finished Goods Inventory” shall mean, as determined by
Agent in its reasonable discretion, Eligible Export Related Inventory consisting
of new finished goods Inventory and used Inventory which has been refurbished,
is in the process of being refurbished, or will be refurbished.
 
10

--------------------------------------------------------------------------------


“Eligible Export Related Inventory” shall mean and include Export Related
Inventory, including used Export Related Inventory which has been or will be
refurbished or is in process of being refurbished, with respect to each
Borrower, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and Eligible Inventory shall include all of the
forgoing Inventory in-transit, including Inventory classified as exchanges,
between locations owned or leased by the Borrowers, which is insured to the full
value thereof and for which Agent shall have in its possession (i) all
negotiable bills of lading properly endorsed and (ii) all non-negotiable bills
of lading issued in Agent’s name, but in no event shall Eligible Export Related
Inventory include any Inventory:
 
(a) that is not subject to a valid, perfected first priority Lien in favor of
Agent;
 
(b) that is located at an address that has not been disclosed to Agent in
writing;
 
(c) that is placed by a Borrower on consignment or held by a Borrower on
consignment from another Person;
 
(d) that is in the possession of a processor or bailee, or located on premises
leased or subleased to a Borrower, or on premises subject to a mortgage in favor
of a Person other than Agent, unless such processor or bailee or mortgagee or
the lessor or sublessor of such premises, as the case may be, has executed and
delivered all documentation which Agent shall require to evidence the
subordination or other limitation or extinguishment of such Person’s rights with
respect to such Inventory and Agent’s right to gain access thereto;
 
(e) that is produced in violation of the Fair Labor Standards Act or subject to
the “hot goods” provisions contained in 29 U.S.C. § 215 or any successor statute
or section;
 
(f) as to which any covenant, representation or warranty with respect to such
Inventory contained in this Agreement or any of the Other Documents has been
breached;
 
(g) that is not located in the United States unless expressly permitted by
Agent, on terms acceptable to Agent;
 
(h) that is an Item or is to be incorporated into Items that do not meet U.S.
Content requirements in accordance with Section 2.12(b)(ii);
 
(i) that is demonstration Inventory;
 
(j) that consists of proprietary software (i.e. software designed solely for any
Borrower’s internal use and not intended for resale);
 
(k) that is damaged, obsolete, returned, defective, recalled or unfit for
further processing;
 
11

--------------------------------------------------------------------------------


(l) that has been previously exported from the United States;
 
(m) that constitutes, or will be incorporated into Items that constitute,
defense articles or defense services;
 
(n) that is an Item or will be incorporated into Items that will be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities, unless with ExIm
Bank’s prior written consent;
 
(o) that is an Item or is to be incorporated into Items destined for shipment to
a country as to which ExIm Bank is prohibited from doing business as designated
in the Country Limitation Schedule;
 
(p) that is an Item or is to be incorporated into Items destined for shipment to
a Buyer located in a country in which ExIm Bank coverage is not available for
commercial reasons as designated in the Country Limitation Schedule, unless and
only to the extent that such Items are to be sold to such country on terms of a
letter of credit confirmed by a bank acceptable to Agent and ExIm Bank;
 
(q) that constitutes, or is to be incorporated into Items whose sale would
result in an Receivable which would not be an Eligible Export Related Account
Receivable;
 
(r) that is included in the Formula Amount under the Domestic Credit Agreement;
 
(s) that is, or is to be incorporated into, an Item that is a Capital Good,
unless such transaction is in accordance with Section 2.12(b)(ii);
 
(t) that does not conform to all standards imposed by any Governmental Body
which has regulatory authority over such goods or the use or sale thereof;
 
(u) that is the subject of an Intellectual Property Claim; and
 
(v) that is subject to a License Agreement or other agreement that limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement;
 
“Eligible Person” shall mean a sole proprietorship, partnership, limited
liability partnership, corporation or limited liability company which (a) is
domiciled, organized or formed, as the case may be, in the United States,
whether or not such entity is owned by a foreign national or foreign entity; (b)
is in good standing in the state of its formation or otherwise authorized to
conduct business in the United States; (c) is not currently suspended or
debarred from doing business with the United States government or any
instrumentality, division, agency or department thereof; (d) exports or plans to
export Items; (e) operates and has operated as a going concern for at least one
(1) year; (f) has a positive tangible net worth determined in accordance with
GAAP; and (g) has revenue generating operations relating to its core business
activities for at least one year.  An Affiliated Foreign Person that meets all
of the requirements of the foregoing definition of Eligible Person other than
subclause (a) thereof shall be deemed to be an Eligible Person.
 
12

--------------------------------------------------------------------------------


“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all federal, state and local environmental laws,
statutes, ordinances and codes relating to the protection of the environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Substances and the
rules, regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
tangible personal property (other than Inventory) whether now owned or hereafter
acquired and wherever located including: all equipment; machinery;
manufacturing; distribution; selling; data processing and office equipment;
assembly systems, tools; molds; dies; fixtures; appliances; apparatus; motor
vehicles; fittings; furniture; furnishings; fixtures; parts; accessories; and
any and all accessions, parts, appurtenances attached to any of the foregoing or
used in connection therewith; and any replacements, products, proceeds, and
substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Eurodollar Rate
Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal 1.00 minus the Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:
 
13

--------------------------------------------------------------------------------



 
Average of London interbank offered rates  quoted by Bloomberg or  appropriate
Successor as shown on
Eurodollar Rate =
Bloomberg Page BBAM1
1.00 - Reserve Percentage



The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Excess Cash Flow” for any fiscal period shall mean, in each case for Borrowers
on a Consolidated Basis, EBITDA for such fiscal period minus Unfunded Capital
Expenditures during such fiscal period, minus taxes actually paid during such
fiscal period minus dividends and distributions made during such period, minus
Debt Payments made during such period.
 
“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Export-Import Bank” or ExIm Bank” shall mean the Export Import Bank of the
United States, a United States governmental entity, and its successors and
assigns.
 
“Export-Import Agreement” or “Ex-Im Agreement” shall mean that certain
Export-Import Revolving Credit and Security Agreement among Agent, Lenders and
Borrowers of even date herewith (as the same may be amended, restated,
supplemented or replaced from time to time).
 
“Export-Import Revolving Credit Note” shall mean, collectively, the promissory
notes referred to in Section 2.1(a) hereof.
 
“Export Order” shall mean a documented purchase order or contract evidencing a
Buyer’s agreement to purchase Items from a Borrower for export from the United
States, which documentation shall include written information that is necessary
to confirm such purchase order or contract, including identification of the
Items, the name of the Buyer, the country of destination, contact information
for the Buyer and the total amount of the purchase order or contract; in the
case of Indirect Exports, such documentation shall further include a copy of the
written purchase order or contract from a foreign purchaser or other
documentation clearly evidencing a foreign purchaser’s agreement to purchase the
Items.
 
14

--------------------------------------------------------------------------------


“Export Related Accounts Receivable” shall mean those Receivables arising from
the sale of Items which are due and payable to any Borrower in the United
States.
 
“Export Related Accounts Receivable Value” shall mean, at the date of
determination thereof, the aggregate face amount of Eligible Export Related
Accounts Receivable less taxes, discounts, credits, allowances and Retainages,
except to the extent otherwise permitted by ExIm Bank in writing.
 
“Export Related Borrowing Base Certificate” shall mean a certificate duly
executed by an officer of Borrowing Agent appropriately completed and in
substantially the form of Exhibit 1.2 attached hereto and delivered to Agent
pursuant to this Agreement detailing the Formula Amount supporting the Advances
which reflects, to the extent included in the Formula Amount, Export Related
Accounts Receivable, Eligible Export Related Accounts Receivable, Export Related
Inventory and Eligible Export Related Inventory balances that have been
reconciled with Borrowers’ general ledger, Accounts Receivable Aging Report and
Inventory schedule.
 
“Export Related Collateral” shall mean the Collateral specified as Primary
Collateral in the Loan Authorization Agreement.
 
“Export Related Finished Goods Inventory Value” shall mean, at the date of
determination thereof, the lowest of (i) the cost of Eligible Exported Related
Finished Goods Inventory as determined in accordance with GAAP, or (ii) the
market value of Eligible Export Related Finished Goods Inventory as determined
in accordance with GAAP or (iii) the lower of the appraised market value or
orderly liquidation value of the Eligible Export Related Finished Goods
Inventory, if Agent has other loans and financial accommodations to a Borrower
for which it conducts (or contracts for the performance of) such an appraised or
orderly liquidation value.
 
“Export Related General Intangibles” shall mean the Pro Rata Percentage of
General Intangibles determined as of the earlier of: (i) the date such General
Intangibles are liquidated and (ii) the date any Borrower fails to pay when due
any outstanding amount of principal or accrued interest payable under this
Agreement or any Other Document that becomes the basis for a Payment Default (as
defined in the Master Guarantee Agreement) on which a Claim (as defined in the
Master Guarantee Agreement) is filed.
 
“Export Related Historical Inventory Value” shall mean with respect to any
Borrower, the relevant Export-Related Sales Ratio multiplied by the lowest of
(i) the cost of such Borrower’s Inventory as determined in accordance with GAAP,
or (ii) the market value of such Borrower’s Inventory as determined in
accordance with GAAP or (iii) the appraised or orderly liquidation value of such
Borrower’s Inventory, if Agent has loans and financial accommodations to such
Borrower for which it conducts (or contracts for the performance of) such an
appraised or orderly liquidation value.
 
“Export Related Inventory” shall mean the Inventory of Borrowers located in the
United States that has been purchased, manufactured or otherwise acquired by
Borrowers for sale or resale as Items, or to be incorporated into Items to be
sold or resold pursuant to Export Orders.
 
 “Export Related Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.
 
15

--------------------------------------------------------------------------------


“Export-Related Sales Ratio” shall mean with respect to any Borrower, the
percentage of such Borrower’s total sales revenue derived from the sale of
Eligible Export Related Finished Goods Inventory over a rolling twelve-month
period ending no more than ninety (90) days prior to the date of the relevant
Export Related Borrowing Base Certificate
 
“Extension” shall mean, with respect to a Loan Facility, an amendment to the
Loan Authorization Agreement extending the Final Disbursement Date on the same
terms and conditions as the Loan Facility for an aggregate period not to exceed
one hundred twenty (120) days beyond the original Final Disbursement Date, as
agreed to in writing by ExIm.
 
“Fast Track Lender Agreement” shall mean the Fast Track Lender Agreement, if
any, between ExIM Bank and Agent.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” shall mean the rate per annum determined by the Agent
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the "open" rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler Corporation, any successor entity thereto, or any other
broker selected by the Agent, as set forth on the applicable Telerate display
page; provided, however; that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the "open" rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.
 
“Final Disbursement Date” shall mean the last date on which Agent may make an
Advance as set forth in Section 10 of the Loan Authorization Agreement
(including as amended by an Extension) or, if such date is not a Business Day,
the next succeeding Business Day.
 
“Finished Goods Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions (including tax distributions) and dividends
made during such period, minus cash taxes paid during such period, to (b) all
Debt Payments made during such period.
 
16

--------------------------------------------------------------------------------


“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a).
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all present and future (i) general intangibles; (ii) rights,
interests, payment intangibles, choses in action, causes of action, claims and
other intangible property of every kind and nature (other than Receivables);
(iii) corporate and other business records; (iv) loans, royalties, and other
obligations receivable; (v) trademarks, registered trademarks, trademark
applications, service marks, registered service marks, service mark
applications, patents, registered patents, patent applications, trade names,
rights of use of any name, labels, fictitious names, inventions, designs, design
rights, trade secrets, computer programs, software, printouts, computer
information, source codes, codes, records and updates, registrations, and other
computer materials, equipment formulations, manufacturing procedures, quality
control procedures, goodwill, copyrights, copyright applications, permits,
licenses, franchises, customer lists, credit files, correspondence, and
advertising materials; (vi) customer and supplier contracts, firm sale orders,
rights under license and franchise agreements, rights under tax sharing
agreements, rights under non-compete agreements, and other contracts and
contract rights; (vii) interests in partnerships and joint ventures; (viii) tax
refunds and tax refund claims; (ix) right, title and other agreements relating
to property; (x) deposit accounts (general or special with any bank or other
financial institution; (xi) credits with and other claims against third parties
(including carriers and shippers); (xii) rights to indemnification and with
respect to support and keep-well agreements; (xiii) reversionary interests in
pension and profit sharing plans and reversionary, beneficial and residual
interest in trusts; (xiv) letters of credit, guarantees, Liens, security
interests and other security held by or granted to such Person; (xvi)
uncertificated securities; (xvii) investment property; (xviii) all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Buyer (other than to
the extent covered by Receivables) all rights of indemnification and all other
intangible property of every kind and nature (other than Receivables).
 
“Governmental Acts” shall have the meaning set forth in Section 2.17.
 
“Governmental Body” shall mean any nation or government, any federal, state,
local or other political subdivision thereof and any entity, authority, agency,
division or department exercising the executive, legislative, judicial,
regulatory or administrative functions of or pertaining to a government.
 
“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
 
“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor.
 
17

--------------------------------------------------------------------------------


“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Holdings” shall mean The Fairchild Corporation, a Delaware corporation.
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Indirect Exports” shall mean finished goods or services that are sold by any
Borrower to a Buyer located in the United States, are intended for export from
the United States, and are identified in Section 4.A.(2.) of the Loan
Authorization Agreement.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
18

--------------------------------------------------------------------------------


“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
interest rate future or option, currency swap, currency future, forward, or
option, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by any Borrower or its Subsidiaries in order to provide protection
to, or minimize the impact upon, such Borrower, any Guarantor and/or their
respective Subsidiaries of fluctuation in interests rates or increasing floating
rates of interest applicable to Indebtedness, and/or foreign exchange rates or
conversion rates for conversion of foreign currencies to Dollars.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“Items” shall mean the finished goods or services which are intended for export
from the United States, either directly or as an Indirect Export, meet the U.S.
Content requirements in accordance with Section 2.12(b)(ii) and are specified in
Section 4(A) of the Loan Authorization Notice.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.
 
19

--------------------------------------------------------------------------------


“Loan Authorization Agreement” shall mean the duly executed Fast Track Loan
Authorization Agreement, setting forth certain terms and conditions of each Loan
Facility, a copy of which is attached hereto as Exhibit 1.2C.
 
“Loan Facility” shall mean the revolving loan facility, established by Agent and
Lenders in favor of Borrowers under this Agreement and the Other Documents.
 
 “License Agreement” shall mean any agreement between any Borrower and a
Licensor pursuant to which such Borrower is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Borrower or otherwise in connection with
such Borrower’s business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
 
“Loan Facility” shall mean the revolving loan facility, established by Agent and
Lenders in favor of Borrowers under this Agreement and the Other Documents.
 
“Management Agreement” shall mean that certain Management Services Agreement
between Holdings and Borrowing Agent dated as of June 11, 2008; as in effect on
the Closing Date.
 
20

--------------------------------------------------------------------------------


“Management Services” shall mean all services provided to Borrowers under the
Management Agreement.
 
“Manual” shall mean that certain Working Capital Guarantee Program Manual
related to the Master Guarantee Agreement.
 
“Master Guarantee Agreement” shall mean that certain Master Guarantee Agreement
dated December 31, 2005, entered into in by ExIm Bank and PNC.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of the Borrowers and Guarantor on a consolidated basis,
(b) any Borrower’s ability to duly and punctually pay or perform the Obligations
in accordance with the terms thereof, (c) Agent’s Liens on the Collateral or the
priority of any such Lien, or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.
 
“Maximum Loan Amount” shall mean $28,000,000.
 
“Maximum Revolving Advance Amount” shall mean $12,000,000.
 
 “Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“Net Orderly Liquidation Value Appraisal” shall means the certain appraisal
prepared by SH&E, Inc, dated April 1, 2008 and such later appraisal, in form and
substance satisfactory to Agent and prepared by an appraiser acceptable to Agent
from time to time.
 
“Note” shall mean, collectively, the Export Import Revolving Credit Notes.
 
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening or amendment of a letter of
credit, loan, equipment lease or guarantee, under any interest or currency swap,
future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of the
Agent’s or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including, but not limited to, any and
all of any Borrower’s Indebtedness and/or liabilities under this Agreement, the
Other Documents or under any other agreement between Agent or Lenders and any
Borrower and any amendments, extensions, renewals or increases and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.
 
21

--------------------------------------------------------------------------------


“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.
 
“Original Owners” shall mean (i) with respect to BAHCI, Holdings and (ii) with
respect to all other Borrowers, BAHCI.
 
“Other Documents” shall mean the Note, the Perfection Certificates, any
Guaranty, any Guarantor Security Agreement, any Lender-Provided Interest Rate
Hedge, the Borrower Agreement (including all waivers related thereto), the Loan
Authorization Agreement, the Domestic Credit Documents and any and all other
agreements, instruments and documents, including guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
22

--------------------------------------------------------------------------------


“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person so long as: (a) Borrowers have average Undrawn
Availability of not less than an amount equal to the sum of $3,000,000 plus the
amount of Advances being drawn and used in connection with such acquisition, for
the prior thirty (30) day period; (b) after giving effect to such acquisition
Borrowers have Undrawn Availability of $3,000,000; (c) the total costs and
liabilities of all such acquisitions do not exceed, in the aggregate, $5,000,000
(including without limitation all assumed liabilities, all earn-out payments,
deferred payments and the value of any other stock or assets transferred,
assigned or encumbered with respect to such acquisitions); (d) with respect to
the acquisition of Equity Interests, such acquired company shall have a positive
EBITDA and tangible net worth, calculated in accordance with GAAP immediately
prior to such acquisition; (e) the acquired company or property is used or
useful in the same or a similar line of business as the Borrowers were engaged
in on the Closing Date (or any reasonable extensions or expansions thereof); (f)
Agent shall have received a first-priority security interest in all assets or
Equity Interests, subject to documentation satisfactory to Agent; (g) the board
of directors (or other comparable governing body) of such company shall have
duly approved the transaction; (h) the Borrowers shall have delivered to Agent
(i) a pro forma balance sheet and pro forma financial statements and a
Compliance Certificate demonstrating that, upon giving effect to such
acquisition on a pro forma basis, the Borrowers would be in compliance with the
financial covenants set forth in Section 6.5 as of the most recent fiscal
quarter end and (ii) audited financial statements of the acquired entity, in
form and substance reasonably acceptable to Agent, audited in accordance with
GAAP; (i) if such acquisition includes general partnership interests or any
other Equity Interest that does not have a corporate (or similar) limitation on
liability of the owners thereof, then such acquisition shall be effected by
having such Equity Interests acquired by a corporate holding company directly or
indirectly wholly-owned by a Borrower and newly formed for the sole purpose of
effecting such acquisition; (j) no assets acquired in any such transaction(s)
shall be included in the Formula Amount until Agent has received an audit of
such assets, in form and substance acceptable to Agent and (k) no Default or
Event of Default shall have occurred or will occur after giving pro forma effect
to such acquisition.  For the purposes of calculating average Undrawn
Availability and Undrawn Availability under this definition, any assets being
acquired in the proposed acquisition shall be included in the Formula Amount
hereunder or the Formula Amount under the Domestic Credit Agreement, as
applicable, for each of the previous thirty (30) days and on the date of closing
so long as Agent has received an audit of such assets as set forth in clause (j)
above and so long as such assets satisfy the applicable eligibility criteria.
 
“Perfection Certificates” shall mean collectively, the Perfection Certificates
and the responses thereto provided by each Borrower and delivered to Agent.
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.
 
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken by
Borrowers; provided, that, the Lien shall have no effect on the priority of the
Liens in favor of Agent or the value of the assets in which Agent has such a
Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against any Borrower or any Subsidiary, or any
property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (I) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (ii)
is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics’, workers’, materialmen’s or other like Liens arising in the Ordinary
Course of Business with respect to obligations which are not due or which are
being contested in good faith by the applicable Borrower; (h) Liens placed upon
fixed assets hereafter acquired to secure a portion of the purchase price
thereof, provided that (x) any such lien shall not encumber any other property
of any Borrower and (y) the aggregate amount of Indebtedness secured by such
Liens incurred as a result of such purchases during any fiscal year shall not
exceed the amount provided for in Section 7.6; and (i) Liens disclosed on
Schedule 1.2; provided that, except as permitted by ExIm Bank in writing, such
Liens in Schedule 1.2 shall be subordinate to the Liens in favor of Agent;
23

--------------------------------------------------------------------------------


 
“Permitted Holders” shall mean (i) Jeffrey J. Steiner; (ii) any member of
Jeffrey J. Steiner’s immediate family or any of his lineal descendants; (iii)
any trust or estate the principal beneficiaries of which are Persons referred to
in clauses (i) and (ii); (iv) in the event of the incompetence or death of any
of the Persons described in clauses (i) or (ii), such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries, and
(v) Affiliates or “associates” (as defined in the Securities Exchange Act) of
the Persons described in clauses (i), (ii), (iii), and (iv).
 
“Person” shall mean any natural person, individual, sole proprietorship,
partnership, corporation, business trust, joint stock company, trust,
unincorporated organization, association, limited liability company, limited
liability partnership, institution, public benefit corporation, joint venture,
entity or Governmental Body (whether federal, state, county, city, municipal or
otherwise, including any instrumentality, division, agency, body or department
thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Properly Contested” shall mean, in the case of any Indebtedness of any Person
(including any taxes) that is not paid as and when due or payable by reason of
such Person’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Person has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect and will not result in the forfeiture of
any assets of such Person; (iv) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of the Agent (except only with
respect to property taxes that have priority as a matter of applicable state
law) and enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness results
from, or is determined by the entry, rendition or issuance against a Person or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.
 
24

--------------------------------------------------------------------------------


“Pro Rata Percentage” shall mean, with respect to a Loan Facility, as of the
date of determination thereof, the principal balance of the Credit
Accommodations outstanding as a percentage of the combined principal balance of
all loans from Lenders to Borrowers including all Advances outstanding under the
Domestic Credit Agreement, and the then outstanding principal balance of the
Credit Accommodations.
 
“Projections” shall have the meaning set forth in Section 5.5(a) hereof.
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Retainage” shall mean that portion of the purchase price of an Export Order
that a Buyer is not obligated to pay until the end of a specified period of time
following the satisfactory performance under such Export Order.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s present and future: (i) accounts; (ii) contract rights, chattel paper
(including electronic chattel paper), instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, general
intangibles relating to accounts, drafts and acceptances, credit card
receivables, deposit accounts, and other rights to payment of any kind, whether
or not arising out of or in connection with the sale or lease of goods or the
rendering of services, and whether or not earned by performance; (iii) any of
the foregoing which are not evidenced by instruments or chattel paper; (iv)
inter-company receivables, and any security documents executed in connection
therewith; (v) proceeds of any letters of credit or insurance policies on which
such Borrower is named as beneficiary; (vi) claims against third parties for
advances and other financial accommodations and any other obligations whatsoever
owing to such Borrower; (vii) rights in and to all security agreements, leases,
guarantees, instruments, securities, documents of title and other contracts
securing, evidencing, supporting or otherwise relating to any of the foregoing,
together with all rights in any goods, merchandise or Inventory which any of the
foregoing may represent: (viii) rights in returned and repossessed goods,
merchandise and Inventory which any of the same may represent, including,
without limitation, any right of stoppage in transit; and (ix) and all other
forms of obligations owing to such Borrower arising out of or in connection with
the sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
 
25

--------------------------------------------------------------------------------


“Register” shall have the meaning set forth in Section 16.3(e).
 
“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders holding at least sixty-six and two thirds
percent (66.6667%) of the Advances and, if no Advances are outstanding, shall
mean Lenders holding sixty-six and two thirds percent (66.6667%) of the
Commitment Percentages; provided, however, if there are fewer than three (3)
Lenders, Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
Alternate Base Rate with respect to Domestic Rate Loans and (b) the sum of the
Eurodollar Rate plus two and one-half of one percent (2.50%) with respect to
Eurodollar Rate Loans.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
26

--------------------------------------------------------------------------------


 “Subordinated Indebtedness” shall mean the indebtedness owed by the Borrowers
to Subordinated Lender pursuant to the Subordinated Loan Documentation.
 
“Subordinated Lender” shall mean Holdings.
 
“Subordinated Loan Documentation” shall mean the Subordinated Notes and all
other related agreements, instruments and documents among Borrowers and
Subordinated Lender.
 
“Subordinated Note” shall mean the subordinated promissory note issued by
Borrowers in favor of Subordinated Lender dated January 12, 2004 in the
aggregate unpaid amount of all intercompany loans made by Holdings to certain of
the Borrowers.
 
“Subordination Agreement” shall mean the Subordination Agreement dated as of the
date hereof among Agent, Borrowers and Subordinated Lender.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person, one or more of the other Subsidiaries of such Person or any combination
thereof.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.
 
“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
27

--------------------------------------------------------------------------------


“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions” shall mean the transactions contemplated by this Agreement.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) (without duplication) the sum of the Formula Amount plus the
Formula Amount under the Domestic Credit Agreement or (ii) the Maximum Loan
Amount less the Maximum Undrawn Amount (as defined in the Domestic Credit
Agreement), minus (b) the sum of (i) the outstanding amount of Advances, plus
(ii) the outstanding amount of Advances under the Domestic Credit Agreement,
plus (iii) all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days beyond their due date, plus (iv) fees and expenses
for which Borrowers are liable but which have not been paid or charged to
Borrowers’ Account under this Agreement or the Domestic Credit Agreement.
 
“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“U.S. or United States” shall mean the United States of America including any
division or agency thereof (including United States embassies or United States
military bases located overseas), and any United States Territory (including
without limitation, Puerto Rico, Guam or the United States Virgin Islands).
 
“U.S. Content” shall mean, with respect to any Item, all the costs, including
labor, materials, services and overhead, but not markup or profit margin, which
are of U.S. origin or manufacture, and which are incorporated into an Item in
the United States.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Warranty” shall mean any Borrower’s guarantee to any Buyer that the Items will
function as intended during the warranty period set forth in the applicable
Export Order.
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
1.3. Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein.  Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “instruments”, “general intangibles”, “payment intangibles”,
“supporting obligations”, “securities”, “investment property”, “documents”,
“deposit accounts”, “software”, “letter of credit rights”, “inventory”,
“equipment” and “fixtures”, as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code.  To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
 
28

--------------------------------------------------------------------------------


1.4. Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, the Borrower
Agreement and the Loan Authorization Agreement shall include any and all
modifications or amendments thereto and any and all extensions or renewals
thereof.  All references herein to the time of day shall mean the time in New
York, New York.  Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first-in, first-out basis.  Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”.  A
Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived in writing pursuant
to this Agreement or, in the case of a Default, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders.  Any Lien referred to in this Agreement or any
of the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Borrower
or (ii) the knowledge that a senior officer would have obtained if he had
engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists.  In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
 
29

--------------------------------------------------------------------------------


II. ADVANCES, PAYMENTS.
 
2.1. Revolving Advances.
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Sections 2.1(b), (c), (d), (e), (f) and (g) each
Lender, severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the lesser of (x) the Maximum Revolving Advance Amount or (y) an
amount equal to the sum of:
 
(i) up to 90%, subject to the provisions of Section 2.1(e) hereof and the
maximum rate applicable to Eligible Export Related Accounts Receivable in
Section 5.B.(2.) of the Loan Authorization Agreement (“Export Related
Receivables Advance Rate”), of Eligible Export Related Accounts Receivables
Value, plus
 
(ii) up to the lesser of (A) 75%, subject to the provisions of Sections 2.1(b),
(c), (d) and (e) hereof and the maximum rate applicable to Eligible Export
Related Inventory in Section 5.B.(1.) of the Loan Authorization Agreement, of
the lesser of (I) the Eligible Export Related Finished Goods Inventory Value and
(II) the Export Related Historical Inventory Value (“Export Related Finished
Goods Inventory Advance Rate” and together with the Export Related Receivables
Advance Rate, collectively, the “Advance Rates”) or (B) 100% of the appraised
net orderly liquidation value of Eligible Export Related Finished Goods
Inventory (as evidenced by the Net Orderly Liquidation Value Appraisal), minus
 
(iii) such reserves as Agent may reasonably deem proper and necessary from time
to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Section 2.1(a)(y)(iii) at any time and from time to time shall be referred to as
the “Formula Amount”.  The Revolving Advances shall be evidenced by one or more
secured promissory notes (collectively, the “Export Import Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).
 
(b) Sublimit for Revolving Advances Against Eligible Export Related Finished
Goods Inventory Value.  The aggregate amount of Revolving Advances made to
Borrowers against Eligible Export Related Finished Goods Inventory Value shall
not exceed in the aggregate, at any one time outstanding, the lesser of (i) the
Maximum Revolving Advance Amount and (ii) an amount equal to seventy five
percent (75%) of the outstanding aggregate amount of all Revolving Advances made
hereunder.
 
(c) Sublimit for Revolving Advances Against Eligible Export Related Finished
Goods Inventory in transit. The aggregate amount of Revolving Advances made to
Borrowers against in-transit Eligible Export Related Finished Goods Inventory
Value shall not exceed in the aggregate, at any one time outstanding, the sum of
$1,500,000 less the aggregate advances outstanding against in-transit Eligible
Domestic Finished Goods Inventory under the Domestic Credit Agreement.
 
30

--------------------------------------------------------------------------------


(d) Sublimit for Revolving Advances Against Work In Process Eligible Export
Related Finished Goods Inventory.  The aggregate amount of Revolving Advances
made to Borrowers against work in process Eligible Export Related Finished Goods
Inventory shall not exceed in the aggregate, at any one time outstanding, the
sum of $2,800,000 less the aggregate advances outstanding against work in
process Eligible Domestic Finished Goods Inventory under the Domestic Credit
Agreement.
 
(e) Discretionary Rights.  Based on a material change in the composition, or
performance, of the collateral base as determined by Agent from the results of
field examinations and/or other collateral evaluations, the Advance Rates may be
increased or decreased by Agent at any time and from time to time in the
exercise of its reasonable discretion.  Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Advance Rates or
increasing or imposing reserves may limit or restrict Advances requested by
Borrowing Agent.  Agent shall give Borrowing Agent ten (10) days prior written
notice of its intention to decrease the Advance Rates.  The rights of Agent
under this subsection are subject to the provisions of Section 16.2(b).
 
(f) Economic Impact Approval. (i) Borrowers’ acknowledge that Capital Goods
maybe be included as Items, and Export Related Inventory and Export Related
Accounts Receivable in connection with the sale of such Capital Goods may be
included in the Formula Amount only after an Economic Impact Approval is
issued.  Borrowers shall first review all Items it proposes for inclusion in
Section 4.A.(1.) of the Loan Authorization Agreement to determine if any
proposed Item meets the definition of a Capital Good.  Borrowers may request
guidance from ExIm Bank regarding whether an Item is a Capital Good. Prior to
Agent including any Capital Good as an Item in Section 4.A.(1.) of the Loan
Authorization Agreement, Borrower shall request and obtain from ExIm Bank an
Economic Impact Approval regarding such proposed Items. Borrowers shall abide by
the terms of the Economic Impact Approval. (ii) Borrowers shall provide Agent
with a certification in the form of Exhibit 1.2D (an “Economic Impact
Certification”) prior to Agent including such Items in the Loan Authorization
Agreement.  Prior to Agent amending the Loan Authorization Agreement to include
additional Items, Borrowers shall provide Agent with an additional Economic
Impact Certification covering such additional Items.
 
(g) Indirect Exports. In addition to the restrictions applicable to Inventory
that is to be included as Eligible Export Related Finished Goods Inventory and
Receivables that are to be included as Eligible Export Related Accounts
Receivable, pursuant to the following restrictions, Indirect Exports may be
included as Items in a Loan Facility provided that funds available under such
Loan Facility’s Formula Amount supported by Receivables and Inventory derived
from Indirect Exports at no time exceed ten percent (10%) of the Maximum
Revolving Advance Amount of such Loan Facility, and provided, further  that (a)
the ultimate foreign buyer for the Items must be located in a country in which
ExIm Bank is not legally prohibited from doing business in accordance with the
Country Limitation Schedule, and (b) Borrowers must make available to Agent
verifiable evidence of intent to export the Indirect Exports from the United
States, which evidence may be contained in the Export Orders and Accounts
Receivable Aging Reports and supporting documents.  Agent must obtain written
consent from ExIm Bank prior to including funds derived from Indirect Exports in
the Formula Amount above the ten percent (10%) of the Maximum Revolving Advance
Amount of such Loan Facility threshold.
 
31

--------------------------------------------------------------------------------


2.2. Procedure for Revolving Advances Borrowing.
 
(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 12:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation under this Agreement or any other agreement with Agent or Lenders,
and such request shall be irrevocable.
 
(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 1:00 p.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in a minimum amount of $500,000 and in
integral multiples of $100,000 thereafter, and (iii) the duration of the first
Interest Period therefor.  Interest Periods for Eurodollar Rate Loans shall be
for one, two, three or six months; provided, if an Interest Period would end on
a day that is not a Business Day, it shall end on the next succeeding Business
Day unless such day falls in the next succeeding calendar month in which case
the Interest Period shall end on the next preceding Business Day.  No Eurodollar
Rate Loan shall be made available to any Borrower during the continuance of a
Default or an Event of Default.  After giving effect to each requested
Eurodollar Rate Loan, including those which are converted from a Domestic Rate
Loan under Section 2.2(d), there shall not be outstanding more than three (3)
Eurodollar Rate Loans, in the aggregate.
 
(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 11:00 a.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.
 
(d) Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a Eurodollar Rate Loan shall be made only on the last Business Day of the
then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 11:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
 
32

--------------------------------------------------------------------------------


(e) At its option and upon written notice given prior to 11:00 a.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
any Borrower may prepay the Eurodollar Rate Loans in whole at any time or in
part from time to time with accrued interest on the principal being prepaid to
the date of such repayment.  Such Borrower shall specify the date of prepayment
of Advances which are Eurodollar Rate Loans and the amount of such
prepayment.  In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f) hereof.
 
(f) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection (g), the term “Lender” shall include any Lender and the office or
branch where any Lender or any corporation or bank controlling such Lender makes
or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar Rate
Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder shall
forthwith be cancelled and Borrowers shall, if any affected Eurodollar Rate
Loans are then outstanding, promptly upon request from Agent, either pay all
such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type.  If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan.  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
 
33

--------------------------------------------------------------------------------


2.3. Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
re-borrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
2.4. Reserved.
 
2.5. Maximum Advances.  The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount or (b) the Formula Amount.
 
2.6. Repayment of Advances.
 
(a) The Advances shall be due and payable in full on the first Business Day
after expiration of the Term subject to earlier prepayment as herein provided.
 
(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received.  In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the Business Day on
which Agent receives those items of payment, each Borrower agrees that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by Agent on account of the Obligations one (1) Business Day after (i)
the Business Day Agent receives such payments via wire transfer or electronic
depository check or (ii) in the case of payments received by Agent in any other
form, the Business Day such payment constitutes good funds in Agent’s
account.  Agent is not, however, required to credit Borrowers’ Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers’ Account for the amount of any item of payment which is
returned to Agent unpaid.
 
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent.  Agent shall have the right to effectuate
payment on any and all Obligations due and owing hereunder by charging
Borrowers’ Account or by making Advances as provided in Section 2.2 hereof.
 
34

--------------------------------------------------------------------------------


(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.
 
2.7. Repayment of Excess Advances.  The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
 
2.8. Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
 
2.9. Additional Payments.  Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
 
2.10. Manner of Borrowing and Payment.
 
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.
 
(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M., New York time, in Dollars and in immediately available funds.
 
35

--------------------------------------------------------------------------------


(c) (i)           Notwithstanding anything to the contrary contained in Sections
2.10(a) and (b) hereof, commencing with the first Business Day following the
Closing Date, each borrowing of Revolving Advances shall be advanced by Agent
and each payment by any Borrower on account of Revolving Advances shall be
applied first to those Revolving Advances advanced by Agent.  On or before 1:00
P.M., New York time, on each Settlement Date commencing with the first
Settlement Date following the Closing Date, Agent and Lenders shall make certain
payments as follows: (I) if the aggregate amount of new Revolving Advances made
by Agent during the preceding Week (if any) exceeds the aggregate amount of
repayments applied to outstanding Revolving Advances during such preceding Week,
then each Lender shall provide Agent with funds in an amount equal to its
applicable Commitment Percentage of the difference between (w) such Revolving
Advances and (x) such repayments and (II) if the aggregate amount of repayments
applied to outstanding Revolving Advances during such Week exceeds the aggregate
amount of new Revolving Advances made during such Week, then Agent shall provide
each Lender with funds in an amount equal to its applicable Commitment
Percentage of the difference between (y) such repayments and (z) such Revolving
Advances.
 
(ii) Each Lender shall be entitled to earn interest at the applicable Contract
Rate on outstanding Advances which it has funded.
 
(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date.  Such certificate of Agent
shall be conclusive in the absence of manifest error.
 
(d) If any Lender or Participant (a “benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrowers a corresponding amount.  Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent.  A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error.  If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.
 
36

--------------------------------------------------------------------------------


2.11. Mandatory Prepayments.  Subject to Section 4.3 hereof, when any Borrower
sells or otherwise disposes of any Export Related Collateral other than
Inventory in the Ordinary Course of Business, Borrowers shall repay the Advances
in an amount equal to the net proceeds of such sale (i.e., gross proceeds less
the reasonable costs of such sales or other dispositions), such repayments to be
made promptly but in no event more than one (1) Business Day following receipt
of such net proceeds, and until the date of payment, such proceeds shall be held
in trust for Agent.  The foregoing shall not be deemed to be implied consent to
any such sale otherwise prohibited by the terms and conditions hereof.  Such
repayments shall be applied to the Advances in such order as Agent may
determine, subject to Borrowers’ ability to reborrow Revolving Advances in
accordance with the terms hereof.
 
2.12. Use of Proceeds.
 
(a) Borrowers shall apply the proceeds of Advances to enable Borrowers to
finance the cost of manufacturing, producing, purchasing or selling the
Items.  Borrowers may not use any of the Credit Accommodations for the purpose
of: (i) servicing or repaying any of Borrowers’ pre-existing or future
indebtedness unrelated to the Loan Facility unless approved by ExIm Bank in
writing; (ii) acquiring fixed assets or capital assets for use in Borrowers’
business; (iii) acquiring, equipping or renting commercial space outside of the
United States; (iv) paying the salaries of non U.S. citizens or non-U.S.
permanent residents who are located in offices outside of the United States; or
(v) in connection with a Retainage or Warranty unless approved by ExIm Bank in
writing.
 
(b) Without limiting the generality of Section 2.12(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act nor shall any proceeds be used to finance the manufacture, purchase or
sale of any of the following:
 
(i) Items to be sold to a Buyer located in a country as to which ExIm Bank is
prohibited from doing business as designated in the Country Limitation Schedule;
 
37

--------------------------------------------------------------------------------


(ii) that part of the cost of the Items which is not U.S. Content unless such
part is not greater than fifty percent (50%) of the cost of the Items and is
incorporated into the Items in the United States;
 
(iii) defense articles or defense services;
 
(iv) Capital Goods unless in accordance with Section 2.1(f) of this Agreement;
or
 
(v) without ExIm Bank’s prior written consent, any Items to be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities.
 
2.13. Defaulting Lender.
 
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this Section
2.13 while such Lender Default remains in effect.
 
(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default.  Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding.
 
(d) Other than as expressly set forth in this Section 2.13, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.13 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
38

--------------------------------------------------------------------------------


(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
 
2.14. ExIm Agreement Advances.  Subject to the terms of this Agreement,
Borrowers hereby requests and Agent hereby agrees that, to the extent
availability exists under this Loan Facility, Agent shall make Advances under
this Agreement prior to making Advances under the  Domestic Credit Agreement.
 
III. INTEREST AND FEES.
 
3.1. Interest.  Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Eurodollar Rate Loan or (b)
the end of the Interest Period.  Interest charges shall be computed on the
actual principal amount of Advances outstanding during the month at a rate per
annum equal to the applicable Revolving Interest Rate (as applicable, the
“Contract Rate”).  Whenever, subsequent to the date of this Agreement, the
Alternate Base Rate is increased or decreased, the applicable Contract Rate
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect.  The Eurodollar Rate shall be adjusted
with respect to Eurodollar Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, in the reasonable discretion of Agent or at the direction
of Required Lenders, the Obligations shall bear interest at the applicable
Contract Rate plus two (2%) percent per annum (as applicable, the “Default
Rate”).
 
3.2. Reserved.
 
3.3. Annual ExIm Bank Fee.
 
(a) On the Closing Date, and on the corresponding day of each calendar year
hereafter until expiration of the Term, Borrowers shall pay to Agent for the
ratable benefit of ExIm Bank an annual fee in the amount of $120,000 per annum,
which fee shall be fully earned and payable on the Closing Date and on the
corresponding date each calendar year thereafter.
 
(b) If, for any calendar quarter during the Term, the average daily unpaid
balance of the Revolving Advances for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to one quarter of one
percent (0.25%) per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance.  Such fee shall be payable to
Agent in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter.
 
39

--------------------------------------------------------------------------------


3.4. Collateral Evaluation Fee, Collateral Monitoring Fee and Appraisals.
 
(a) RESERVED.
 
(b) Borrowers shall pay to Agent on the first day of each month following any
month in which Agent performs any collateral evaluation - namely any field
examination, collateral analysis or other business analysis, the need for which
is to be determined by Agent and which evaluation is undertaken by Agent or for
Agent’s benefit - a collateral evaluation fee in an amount equal to $750 per day
for each person employed to perform such evaluation, plus all costs and
disbursements incurred by Agent in the performance of such examination or
analysis.
 
(c) Agent may, in its sole discretion, exercised in a commercially reasonable
manner, engage the services of an independent appraisal firm or firms of
reputable standing, satisfactory to Agent, for the purpose of appraising the
then current values of Borrowers’ Inventory and Real Property. Absent the
occurrence and continuance of an Event of Default at such time, Agent shall
consult with Borrowers as to the identity of any such firm.  All of the fees and
out-of-pocket costs and expense of any such firm (collectively, “appraisal
amounts”) shall be paid for when due, in full and without off-set, by
Borrowers.  In the event the value of Borrowers’ Inventory, as so determined
pursuant to such appraisal, is less than anticipated by Agent or Lenders, such
that the Revolving Advances against Eligible Domestic Finished Goods Inventory,
are in fact in excess of such Advances permitted hereunder, then, promptly upon
Agent’s demand for same, Borrowers shall make mandatory prepayments of the then
outstanding Revolving Advances made against such Eligible Domestic Finished
Goods Inventory so as to eliminate the excess Advances, provided that, so long
as no Default or Event of Default has occurred hereunder, Agent shall not charge
Borrowers for more than one such examination in any calendar year.
 
3.5. Computation of Interest and Fees.  Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.
 
3.6. Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.
 
3.7. Increased Costs.  In the event that any Applicable Law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this Section
3.7, the term “Lender” shall include Agent or any Lender and any corporation or
bank controlling Agent or any Lender) and the office or branch where Agent or
any Lender (as so defined) makes or maintains any Eurodollar Rate Loans with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:
 
40

--------------------------------------------------------------------------------


(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);
 
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
 
(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
 
3.8. Basis For Determining Interest Rate Inadequate or Unfair.  In the event
that Agent or any Lender shall have determined that:
 
(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
 
then Agent shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination.  If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing
Agent shall notify Agent no later than 10:00 a.m. (New York City time) two (2)
Business Days prior to the date of such proposed borrowing, that its request for
such borrowing shall be cancelled or made as an unaffected type of Eurodollar
Rate Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have
been converted to an affected type of Eurodollar Rate Loan shall be continued as
or converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify
Agent, no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the proposed conversion, shall be maintained as an unaffected type of
Eurodollar Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans
shall be converted into a Domestic Rate Loan, or, if Borrowing Agent shall
notify Agent, no later than 10:00 a.m. (New York City time) two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
41

--------------------------------------------------------------------------------


3.9. Capital Adequacy.
 
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law, rule, regulation or guideline regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction.  In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods.  The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, regulation or condition.
 
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error.
 
3.10. Gross Up for Taxes.  If any Borrower shall be required by Applicable Law
to withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.
 
42

--------------------------------------------------------------------------------


3.11. Withholding Tax Exemption.
 
(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and making a claim of exemption from U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Code.  The term “Withholding Certificate” means a Form W-9; a Form W-8BEN; a
Form W-8ECI; a Form W-8IMY and the related statements and certifications as
required under §1.1441-1(e)(2) and/or (3) of the Regulations; a statement
described in §1.871-14(c)(2)(v) of the Regulations; or any other certificates
under the Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person.
 
(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows:  (i) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (ii)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.
 
43

--------------------------------------------------------------------------------


IV. COLLATERAL:   GENERAL TERMS
 
4.1. Security Interest in the Collateral.  To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
located wheresoever.  Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest.  Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s).  Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.
 
4.2. Perfection of Security Interest.  Each Borrower shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to: (i) immediately discharging all Liens other than Permitted
Encumbrances; (ii) obtaining Lien Waiver Agreements; (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral; (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent; and (v)
executing and delivering financing statements, control agreements, instruments
of pledge, mortgages, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
Uniform Commercial Code or other Applicable Law.  By its signature hereto, each
Borrower hereby authorizes Agent to file against such Borrower, one or more
financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent.  All charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrowers’ Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations, or, at Agent’s
option, shall be paid to Agent for its benefit and for the ratable benefit of
Lenders immediately upon demand.
 
4.3. Disposition of Collateral.  Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business and (b) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than $100,000 and only to the extent
that (i) the proceeds of any such disposition are used to acquire replacement
Equipment which is subject to Agent’s first priority security interest or (ii)
the proceeds of which are remitted to Agent to be applied pursuant to Section
2.11.
 
4.4. Preservation of Collateral.  Following the occurrence of a Default or Event
of Default in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of such security guards or the placing of other security protection measures as
Agent may deem appropriate; (b) may employ and maintain at any of any Borrower’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any
Borrower’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of Borrowers’ owned or leased
property.  Each Borrower shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct.  All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrowers’ Account as a Revolving Advance and added to the Obligations.
 
44

--------------------------------------------------------------------------------


4.5. Ownership of Collateral.
 
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3 hereof.
 
(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5; (ii)
Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns;  (iii) Schedule 4.5 hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Borrower and (B) the
chief executive office of each Borrower; and (iv) Schedule 4.5 hereto sets forth
a correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords.
 
4.6. Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral.  Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including:  labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law.  Each Borrower shall,
and Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into any Borrower’s
possession, they, and each of them, shall be held by such Borrower in trust as
Agent’s trustee, and such Borrower will immediately deliver them to Agent in
their original form together with any necessary endorsement.
 
45

--------------------------------------------------------------------------------


4.7. Books and Records.  Each Borrower shall: (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
 
4.8. Financial Disclosure.  Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations.  Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.
 
4.9. Compliance with Laws.  Each Borrower shall comply with all Applicable Laws
with respect to the Collateral or any part thereof or to the operation of such
Borrower’s business the non-compliance with which could reasonably be expected
to have a Material Adverse Effect.  Each Borrower may, however, contest or
dispute any Applicable Laws in any reasonable manner, provided that any related
Lien is inchoate or stayed and sufficient reserves are established to the
reasonable satisfaction of Agent to protect Agent’s Lien on or security interest
in the Collateral.  The assets of Borrowers at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of Borrowers so that such insurance shall
remain in full force and effect.
 
4.10. Inspection of Premises.  So long as no Default or Event of Default is
continuing, during business hours and at any time during the continuance of a
Default or Event of Default, Agent shall have full access to and the right to
audit, check, inspect and make abstracts and copies from each Borrower’s books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of each Borrower’s business.  Agent and its agents may enter
upon any premises of any Borrower at any time during business hours and at any
other reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Borrower’s business.
 
46

--------------------------------------------------------------------------------


4.11. Insurance.  The assets and properties of each Borrower at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of such
Borrower so that such insurance shall remain in full force and effect.  Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral.  At each Borrower’s own cost and expense in amounts
and with carriers acceptable to Agent, each Borrower shall: (a) keep all its
insurable properties and properties in which such Borrower has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s including business interruption insurance; (b) maintain a
bond or insurance policy in such amounts as is customary in the case of
companies engaged in businesses similar to such Borrower insuring against
larceny, embezzlement or other criminal misappropriation of insured’s officers
and employees who may either singly or jointly with others at any time have
access to the assets or funds of such Borrower either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (c) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (d) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Borrower is engaged in business;
(e) furnish Agent with (i) copies of all insurance policies as soon as
reasonably available and evidence of the maintenance of such policies within ten
(10) Business Days of any expiration date of such policies, and (ii) appropriate
loss payable endorsements in form and substance satisfactory to Agent, naming
Agent as a co-insured and loss payee as its interests may appear with respect to
all insurance coverage referred to in clauses (a), and (c) above, and providing
(A) that all proceeds thereunder shall be payable to Agent, (B) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (C) that such policy and loss payable
clauses may not be cancelled, amended or terminated unless at least thirty (30)
days’ prior written notice is given to Agent.  In the event of any loss
thereunder, the carriers named therein hereby are directed by Agent and the
applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly.  If any insurance losses are paid by check, draft or
other instrument payable to any Borrower and Agent jointly, Agent may endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.  Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a), and (b)
above.  All loss recoveries received by Agent upon any such insurance may be
applied to the Obligations, in such order as Agent in its sole discretion shall
determine.  Any surplus shall be paid by Agent to Borrowers or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by Borrowers to
Agent, on demand.
 
47

--------------------------------------------------------------------------------


4.12. Failure to Pay Insurance.  If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.
 
4.13. Payment of Taxes.  Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes.  If any tax by any Governmental Body is or may be
imposed on or as a result of any transaction between any Borrower and Agent or
any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Borrower has contested or disputed those taxes, assessments
or Charges in good faith, by expeditious protest, administrative or judicial
appeal or similar proceeding provided that any related tax lien is stayed and
sufficient reserves are established to the reasonable satisfaction of Agent to
protect Agent’s security interest in or Lien on the Collateral.  The amount of
any payment by Agent under this Section 4.13 shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations and, until Borrowers shall furnish Agent with an indemnity therefore
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.
 
4.14. Payment of Leasehold Obligations.  Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
 
4.15. Receivables.
 
(a) Nature of Receivables.  Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Buyer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower, or work, labor or services theretofore rendered
by a Borrower as of the date each Receivable is created.  Same shall be due and
owing in accordance with the applicable Borrower’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.
 
48

--------------------------------------------------------------------------------


(b) Solvency of Buyers.  Each Buyer, to the best of each Borrower’s knowledge,
as of the date each Receivable is created, is and will be solvent and able to
pay all Receivables on which the Buyer is obligated in full when due or with
respect to such Buyers of any Borrower who are not solvent such Borrower has set
up on its books and in its financial records bad debt reserves adequate to cover
such Receivables.
 
(c) Location of Borrowers.  Each Borrower’s chief executive office is located at
1750 Tysons Boulevard, Suite 1400, McLean, VA 22102.  Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.
 
(d) Collection of Receivables.  Until any Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default or when Agent in its sole
discretion deems it to be in Lenders’ best interest to do so), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations.  Each Borrower shall
deposit in the Blocked Account or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness.
 
(e) Notification of Assignment of Receivables.  At any time after an Event of
Default has occurred and is continuing or Agent reasonably believes that the
Collateral is being improperly diverted by Borrowers, Agent shall have the right
to send notice of the assignment of, and Agent’s security interest in and Lien
on, the Receivables to any and all Buyers or any third party holding or
otherwise concerned with any of the Collateral.  Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and be added to the Obligations.
 
(f) Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Borrower hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed.  Each Borrower hereby
constitutes Agent or Agent’s designee as such Borrower’s attorney with power (i)
at any time (A) to endorse such Borrower’s name upon any notes, acceptances,
checks, drafts, money orders or other evidences of payment or Collateral; (B) to
sign such Borrower’s name on any invoice or bill of lading relating to any of
the Receivables, drafts against Buyers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Buyer; (D) to sign
such Borrower’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; and (ii) at any
time following the occurrence of a Default or Event of Default (A) to demand
payment of the Receivables; (B) to enforce payment of the Receivables by legal
proceedings or otherwise; (C) to exercise all of such Borrower’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (D) to settle, adjust, compromise, extend or renew the Receivables;
(E) to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Borrower’s name on a proof of
claim in bankruptcy or similar document against any Buyer; (G) to prepare, file
and sign such Borrower’s name on any notice of Lien, assignment or satisfaction
of Lien or similar document in connection with the Receivables; and (H) to do
all other acts and things necessary to carry out this Agreement.  All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Obligations remain unpaid.  Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Borrower.
 
49

--------------------------------------------------------------------------------


(g) No Liability.  Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever other than gross negligence, have any liability for
any error or omission or delay of any kind occurring in the settlement,
collection or payment of any of the Receivables or any instrument received in
payment thereof, or for any damage resulting therefrom.  Following the
occurrence of an Event of Default or Default, Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof.  Agent is authorized and empowered to accept
following the occurrence of an Event of Default or Default the return of the
goods represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.
 
(h) Establishment of a Lockbox Account, Dominion Account.  All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said Blocked
Account Bank or by wire transfer to appropriate account(s) of Agent.  All funds
deposited in such Blocked Accounts shall immediately become the property of
Agent and Borrowing Agent shall obtain the agreement by such Blocked Account
Bank to waive any offset rights against the funds so deposited.  Neither Agent
nor any Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder.  All deposit accounts
and investment accounts of each Borrower and its Subsidiaries are set forth on
Schedule 4.15(h).
 
(i) Adjustments.  No Borrower will, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the business of such Borrower.
 
50

--------------------------------------------------------------------------------


4.16. Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17. Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.  No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation.  Each Borrower shall have the right to sell
Equipment to the extent set forth in Section 4.3 hereof.
 
4.18. Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof.  Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.
 


 
4.19. Environmental Matters.
 
(a) Borrowers shall undertake best efforts to ensure that the Real Property and
all operations and businesses conducted thereon remain in compliance with all
Environmental Laws and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law, permits,
licenses, or appropriate governmental authorities.
 
(b) Borrowers shall undertake best efforts to monitor compliance with all
applicable Environmental Laws including periodic reviews of such compliance.
 
(c) Borrowers shall (i) employ in connection with the use of the Real Property
appropriate technology necessary to maintain compliance with any applicable
Environmental Laws and (ii) dispose of any and all Hazardous Waste generated at
the Real Property only at facilities and with carriers that maintain valid
permits under RCRA and any other applicable Environmental Laws.  Borrowers shall
use their best efforts to obtain certificates of disposal, such as hazardous
waste manifest receipts, from all treatment, transport, storage or disposal
facilities or operators employed by Borrowers in connection with the transport
or disposal of any Hazardous Waste generated at the Real Property.
 
(d) In the event any Borrower obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Borrower’s
interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint.  Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.
 
51

--------------------------------------------------------------------------------


(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled.  Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws.  Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
 
(f) Borrowers shall respond promptly to any Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien.  If
any Borrower shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral:  (i) give such notices or (ii) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint.  All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans of Revolving Advances shall be paid
upon demand by Borrowers, and until paid shall be added to and become a part of
the Obligations secured by the Liens created by the terms of this Agreement or
any other agreement between Agent, any Lender and any Borrower.
 
(g) At any time following the Closing Date, upon the occurrence of any Hazardous
Discharge, or if the Agent has reasonable cause to believe that there has been a
Hazardous Discharge or a material violation of Environmental Laws, Borrowers
shall promptly upon the written request of Agent from time to time, provide
Agent, at Borrowers’ expense, with an environmental site assessment or
environmental audit report prepared by an environmental engineering firm
acceptable in the reasonable opinion of Agent, to assess with a reasonable
degree of certainty the existence of a Hazardous Discharge and the potential
costs in connection with abatement, cleanup and removal of any Hazardous
Substances found on, under, at or within the Real Property.  Any report or
investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent.  If such estimates, individually or in
the aggregate, exceed $100,000, Agent shall have the right to require Borrowers
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses.
 
52

--------------------------------------------------------------------------------


(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender.  Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.
 
4.20. Financing Statements.  Except as respects the financing statements filed
by Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.
 
V. REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1. Authority.  Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder.  This Agreement, the
Subordination Agreement and the Other Documents have been duly executed and
delivered by each Borrower, and this Agreement, the Subordination Agreement and
the Other Documents constitute the legal, valid and binding obligation of such
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate or limited liability company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such
Borrower’s by-laws, certificate of incorporation, operating agreement,
certificate of formation or other applicable documents relating to such
Borrower’s formation or to the conduct of such Borrower’s business or of any
material agreement or undertaking to which such Borrower is a party or by which
such Borrower is bound or the Subordinated Loan Documentation, (b) will not
conflict with or violate any law or regulation, or any judgment, order or decree
of any Governmental Body, (c) will not require the Consent of any Governmental
Body or any other Person, except those Consents set forth on Schedule 5.1
hereto, all of which will have been duly obtained, made or compiled prior to the
Closing Date and which are in full force and effect and (d) will not conflict
with, nor result in any breach in any of the provisions of or constitute a
default under or result in the creation of any Lien except Permitted
Encumbrances upon any asset of such Borrower under the provisions of any
agreement, charter document, instrument, by-law, operating agreement, or other
instrument to which such Borrower is a party or by which it or its property is a
party or by which it may be bound, including under the provisions of the
Subordinated Loan Documentation.
 
53

--------------------------------------------------------------------------------


5.2. Formation and Qualification.
 
(a) Each Borrower is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for such Borrower to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Borrower.  Each Borrower has delivered to Agent true and
complete copies of its certificate or articles of incorporation and by-laws or
its certificate of formation and operating agreement, as applicable, and will
promptly notify Agent of any amendment or changes thereto.
 
(b) The only Subsidiaries of Holdings and each Borrower are listed on Schedule
5.2(b).
 
5.3. Survival of Representations and Warranties.  All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto, until the end of the Term, except as otherwise
provided in Section 16.7.
 
5.4. Tax Returns.  Each Borrower’s federal tax identification number is set
forth on Schedule 5.4.  Each Borrower has filed all federal, state and local tax
returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable.  Federal, state and local income tax returns of each Borrower have been
examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending September 30, 2003.  The provision for taxes on the books of
each Borrower is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Borrower has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.
 
54

--------------------------------------------------------------------------------


5.5. Financial Statements.
 
(a) The twelve-month cash flow projections of Borrowers on a Consolidated Basis
and their projected balance sheets as of the Closing Date, copies of which are
annexed hereto as Exhibit 5.5(a) (the “Projections”) were prepared by the Chief
Financial Officer of Holdings, are based on underlying assumptions which provide
a reasonable basis for the projections contained therein and reflect Borrowers’
judgment based on present circumstances of the most likely set of conditions and
course of action for the projected period.
 
(b) The consolidated and consolidating balance sheets of Borrowers, their
Subsidiaries and such other Persons described therein (including the accounts of
all Subsidiaries for the respective periods during which a subsidiary
relationship existed) as of September 30, 2007, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
period.  Since March 31, 2008, there has been no change in the condition,
financial or otherwise, of Borrowers or their Subsidiaries as shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by Borrowers and their
respective Subsidiaries, except changes in the Ordinary Course of Business, none
of which individually or in the aggregate has been materially adverse.
 
5.6. Entity Names.  No Borrower has been known by any other corporate name in
the past five years and does not sell Inventory under any other name except as
set forth on Schedule 5.6, nor has any Borrower been the surviving corporation
or company, as applicable, of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
 
5.7. O.S.H.A. and Environmental Compliance.
 
(a) Each Borrower has duly complied with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other Environmental
Laws and there are no outstanding citations, notices or orders of non-compliance
issued to any Borrower or relating to its business, assets, property, leaseholds
or Equipment under any such laws, rules or regulations.
 
(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.
 
(c) To the best of Borrowing Agent’s knowledge and information, (i) there are no
visible signs of releases, spills, discharges, leaks or disposal (collectively
referred to as “Releases”) of Hazardous Substances at, upon, under or within any
Real Property including any premises leased by any Borrower; (ii) there are no
underground storage tanks or polychlorinated biphenyls on the Real Property
including any premises leased by any Borrower; (iii) the Real Property including
any premises leased by any Borrower has never been used as a treatment, storage
or disposal facility of Hazardous Waste; and (iv) no Hazardous Substances are
present on the Real Property including any premises leased by any Borrower,
excepting such quantities as are handled in accordance with all applicable
manufacturer’s instructions and governmental regulations and in proper storage
containers and as are necessary for the operation of the commercial business of
any Borrower or of its tenants.
 
55

--------------------------------------------------------------------------------


5.8. Solvency; No Litigation, Violation, Indebtedness or Default.
 
(a) Each Borrower is solvent, able to pay its debts as they mature, has capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the Closing Date, the fair present saleable value of its
assets, calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.
 
(b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any pending or,
to the best knowledge of Borrowing Agent after due inquiry, threatened
litigation, arbitration, actions or proceedings which involve the possibility of
having a Material Adverse Effect, and (ii) any liabilities or indebtedness for
borrowed money other than the Obligations.
 
(c) No Borrower is in violation of any applicable statute, law, rule, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.
 
(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Plan other than those listed on Schedule 5.8(d) hereto.  (i) No Plan has
incurred any “accumulated funding deficiency,” as defined in Section 302(a)(2)
of ERISA and Section 412(a) of the Code, whether or not waived, and each
Borrower and each member of the Controlled Group has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of each Plan; (ii)
each Plan which is intended to be a qualified plan under Section 401(a) of the
Code as currently in effect has been determined by the Internal Revenue Service
to be qualified under Section 401(a) of the Code and the trust related thereto
is exempt from federal income tax under Section 501(a) of the Code; (iii)
neither any Borrower nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) except as provided in Schedule 5.8(d) hereto,
at this time, the current value of the assets of each Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan and neither any
Borrower nor any member of the Controlled Group knows of any facts or
circumstances which would materially change the value of such assets and accrued
benefits and other liabilities; (vi) neither any Borrower nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Borrower nor
any member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4972 or 4980B of the Code, and no fact exists which could
give rise to any such liability; (viii) neither any Borrower nor any member of
the Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has
engaged in a “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code nor taken any action which would constitute or result
in a Termination Event with respect to any such Plan which is subject to ERISA;
(ix) each Borrower and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any Borrower nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Borrower and any member of the Controlled Group; (xii)
neither any Borrower nor any member of the Controlled Group maintains or
contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Borrower nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; and (xiv) no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.
 
56

--------------------------------------------------------------------------------


5.9. Patents, Trademarks, Copyrights and Licenses.  All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned by or used in the respective
business of any Borrower as currently conducted, which are material to its
condition (financial or otherwise), are set forth on Schedule 5.9, are valid
and, except for common law rights, have been duly registered or filed with all
appropriate Governmental Bodies and constitute all of the intellectual property
rights which are necessary for the operation of its business; except as set
forth in Schedule 5.9 hereto, there is no objection to or pending challenge to
the validity of any such patent, trademark, copyright, design rights,
tradenames, trade secret or license and no claims are pending, or to the best of
each Borrower’s knowledge following diligent inquiry, threatened that any
Borrower is infringing or otherwise adversely affecting the rights of any Person
with respect to such rights.  Except for such claims and infringements as do
not, in the aggregate, give rise to any liability on the part of any Borrower
which will, or is reasonably likely to, result in a Material Adverse Effect,
each patent, patent application, patent license, trademark, trademark
application, trademark license, service mark, service mark application, service
mark license, design rights, copyright, copyright application and copyright
license owned or held by any Borrower and all trade secrets used by any Borrower
consist of original material or property developed by such Borrower or was
lawfully acquired by such Borrower from the proper and lawful owner thereof;
each of such items has been maintained so as to preserve the value thereof from
the date of creation or acquisition thereof; with respect to all software used
by any Borrower, such Borrower is in possession of all source and object codes
related to each piece of software or is the beneficiary of a valid license or
source code escrow agreement, and each such source code escrow agreement is
listed on Schedule 5.9 hereto.
 
5.10. Licenses and Permits.  Except as set forth in Schedule 5.10, each Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.
 
57

--------------------------------------------------------------------------------


5.11. Default of Indebtedness.  No Borrower is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
 
5.12. No Default.  No Borrower is in default in the payment or performance of
any of its contractual obligations and no Default has occurred.
 
5.13. No Burdensome Restrictions.  No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect.  Each
Borrower has heretofore delivered to Agent true and complete copies of all
material contracts to which it is a party or to which it or any of its
properties is subject.  No Borrower has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
 
5.14. No Labor Disputes.  No Borrower is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.
 
5.15. Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16. Investment Company Act.  No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.
 
5.17. Disclosure.  No representation or warranty made by any Borrower in this
Agreement, the Subordinated Loan Documentation, or in any financial statement,
report, certificate or any other document furnished in connection herewith or
therewith contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not
misleading.  There is no fact known to any Borrower or which reasonably should
be known to such Borrower which such Borrower has not disclosed to Agent in
writing with respect to the transactions contemplated or evidenced by the
Subordinated Loan Documentation or this Agreement which could reasonably be
expected to have a Material Adverse Effect.
 
58

--------------------------------------------------------------------------------


5.18. Delivery of Subordinated Loan Documentation.  Agent has received complete
copies of the Subordinated Loan Documentation (including all exhibits, schedules
and disclosure letters referred to therein or delivered pursuant thereto, if
any) and all amendments thereto, waivers relating thereto and other side letters
or agreements affecting the terms thereof.  None of such documents and
agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to Agent.
 
5.19. Swaps.  No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
 
5.20. Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
 
5.21. Application of Certain Laws and Regulations.  Neither any Borrower nor any
Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
 
5.22. Business and Property of Borrowers.  Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than aerospace
distribution and avionics and activities necessary to conduct the foregoing.  On
the Closing Date, each Borrower will own all the property and possess all of the
rights and Consents necessary for the conduct of the business of such Borrower.
 
5.23. Section 20 Subsidiaries.  Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.
 
5.24. Anti-Terrorism Laws.
 
(a) General.  Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction  that evades or avoids, or has the purpose of evading or avoiding,
or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(b) Executive Order No. 13224.  Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
 
59

--------------------------------------------------------------------------------


(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.
 
5.25. Trading with the Enemy.  No Borrower has engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.
 
5.26. Federal Securities Laws.  Neither any Borrower nor any of its Subsidiaries
(i) is required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.
 
5.27. Equity Interests:  The authorized and outstanding Equity Interests of each
Borrower is as shown on Schedule 5.27 hereto.  All of the Equity Interests of
each Borrower has been duly and validly authorized and issued and is fully paid
and non-assessable and has been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities.  Except for the rights and obligations shown on Schedule
5.27, there are no subscriptions, warrants, options, calls, commitments, rights
or agreements by which any Borrower or any of the shareholders of any Borrower
is bound relating to the issuance, transfer, voting or redemption of shares of
its Equity Interests or any pre-emptive rights held by any Person with respect
to the Equity Interests of Borrowers.  Except as shown on Schedule 5.27,
Borrowers have not issued any securities convertible into or exchangeable for
shares of its Equity Interests or any options, warrants or other rights to
acquire such shares or securities convertible into or exchangeable for such
shares.
 
60

--------------------------------------------------------------------------------


5.28. General Intangibles.  Each Borrower owns, or is licensed to use, all
General Intangibles necessary to conduct its business as currently conducted
except where the failure of such Borrower to own or license such General
Intangible could not reasonably be expected to have a Material Adverse Effect.
 
5.29. Suspensions and Debarment.  No Borrower nor any of Borrowers’ executives,
officers, directors, key employees with primary management or supervisory
responsibilities or the Persons in control of any Borrower including without
limitation the Original Owners has been (a) debarred, suspended, proposed for
debarment with a final determination still pending, declared ineligible or
voluntarily excluded (as such terms are defined under any of the Debarment
Regulations referred to below) from participating in procurement or
nonprocurement transactions with any United States federal government department
or agency pursuant to any of the Debarment Regulations or (b) indicted,
convicted or had a civil judgment rendered against any Borrower or any of its
executives, officers, directors, Original Owners or key employees with primary
management or supervisory responsibilities for any of the offenses listed in any
of the Debarment Regulations.  Unless authorized by ExIm Bank, Borrowers will
not knowingly enter into any transactions in connection with the Items with any
person who is debarred, suspended, declared ineligible or voluntarily excluded
from participation in procurement or nonprocurement transactions with any United
States federal government department or agency pursuant to any of the Debarment
Regulations.  Borrowers will provide immediate written notice to Agent if at any
time it learns that the certification set forth in this Section 5.29 was
erroneous when made or has become erroneous by reason of changed circumstances.
 
5.30. Eligible Person.  Each Borrower is an Eligible Person.
 
VI. AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:
 
6.1. Payment of Fees.  Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h).  Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.
 
6.2. Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, tradenames, trade
secrets and trademarks and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
 
61

--------------------------------------------------------------------------------


6.3. Violations.  Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.
 
6.4. Government Receivables.  Take all reasonable steps necessary to protect
Agent’s interest in the Collateral under the Federal Assignment of Claims Act,
the Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.
 
6.5. Fixed Charge Coverage Ratio.  Cause to be maintained as of the end of each
quarter, a Fixed Charge Coverage Ratio of not less than 1.25 to 1.0 to be tested
on a rolling four quarter basis; provided however that (i) for the fiscal
quarter ending September 30, 2008, the Fixed Charge Coverage Ratio shall be
tested for the fiscal quarter then ending; (ii) for the fiscal quarter ending
December 31, 2008, the Fixed Charge Coverage Ratio shall be tested for the two
fiscal quarters then ending and (iii) for the fiscal quarter ending March 31,
2009, the Fixed Charge Coverage Ratio shall be tested for the three fiscal
quarters then ending.
 
6.6. Execution of Supplemental Instruments.  Execute and deliver to Agent from
time to time, upon reasonable demand, such material supplemental agreements,
statements, assignments and transfers, or instructions or documents relating to
the Collateral, and such other instruments as Agent may request, in order that
the full intent of this Agreement may be carried into effect.
 
6.7. Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.
 
6.8. Standards of Financial Statements.  Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).
 
62

--------------------------------------------------------------------------------


6.9. Federal Securities Laws.  Promptly notify Agent in writing if any Borrower
or any of its Subsidiaries is required to file periodic reports under the
Exchange Act; or if Holdings or any Borrower or any of any Borrower’s
Subsidiaries (i) registers any securities under the Exchange Act or (ii) files a
registration statement under the Securities Act.
 
6.10. Post Closing Requirements.
 
(a) Borrowers shall use commercially reasonable efforts to deliver to Agent,
within 45 days of the Closing Date, a Lien Waiver Agreement, in form and
substance satisfactory to Agent in it sole discretion, for the Collateral
located at (a) 601 Gateway Blvd., South San Francisco, California and (b) 4694
Aviation Parkway, Suite K, Atlanta, GA 30349, each executed by the owner of such
property in favor of Agent, provided however, that failure to obtain such Lien
Waiver Agreement shall not be deemed an Event of Default hereunder, provided
further that, Borrowers acknowledge that Agent shall have the right to impose a
reserve under the Formula Amount in an amount not less than three months rent
due under the lease for such property.
 
(b) Borrowers shall deliver to Agent, within 30 days, an Aircraft Security
Agreement covering the Aircraft, serial number XR-955, FAA Registration Number
N4367L, such agreement to be in form and substance satisfactory to Agent in its
sole discretion.
 
VII. NEGATIVE COVENANTS.
 
No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:
 
7.1. Merger, Consolidation, Acquisition and Sale of Assets.
 
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, provided however Borrowers (i) may engage in Permitted
Acquisitions  and (ii) Maptech may merge with and into DAC so long as Borrowers
provide copies of the applicable merger documents to Agent, such documents to be
in form and substance satisfactory to Agent in its reasonable discretion, five
(5) Business Days prior to the closing of such merger and no Default or Event of
Default has occurred and is continuing or would occur after giving effect to
such merger.
 
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3 and (ii) any other sales or dispositions
expressly permitted by this Agreement.
 
7.2. Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
 
7.3. Guaranties.  Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, and (b) the endorsement of
checks in the Ordinary Course of Business.
 
63

--------------------------------------------------------------------------------


7.4. Investments.  Except for Permitted Acquisitions, purchase or acquire
obligations or Equity Interests of, or any other interest in, any Person,
except: (a) obligations issued or guaranteed by the United States of America or
any agency thereof; (b) commercial paper with maturities of not more than 180
days and a published rating of not less than A-1 or P-1 (or the equivalent
rating); (c) certificates of time deposit and bankers’ acceptances having
maturities of not more than 180 days and repurchase agreements backed by United
States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency; and (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof.
 
7.5. Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business and travel advances to employees in the Ordinary
Course of Business not to exceed $75,000 in the aggregate or $25,000 per
employee at any time outstanding.
 
7.6. Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Borrowers in excess of $750,000.
 
7.7. Dividends / Distributions.  Declare, pay or make any dividend or
distribution on any Equity Interests of any Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any Equity Interest, or of any options to purchase or
acquire any Equity Interest of any Borrower.
 
7.8. Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of: (i) trade debt, wages, and other
accrued expenses incurred in the Ordinary Course of Business, and recourse
obligations resulting from endorsement of negotiable instruments for collection
in the Ordinary Course of Business; (ii) Indebtedness to Lenders; (iii)
Indebtedness incurred for Capital Expenditures permitted under Section 7.6
hereof; (iv) Indebtedness due under the Subordinated Loan Documentation; and (v)
Indebtedness with respect to reasonable warranties and indemnities made under
any agreements for asset sales permitted under Section 7.1.
 
7.9. Nature of Business.  Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
 
7.10. Transactions with Affiliates.  Directly or indirectly, purchase, acquire
or lease any property or services from, or sell, transfer or lease any property
or services to, or otherwise enter into any transaction or deal with, any
Affiliate, including without limitation, Holdings, except (i) transactions
disclosed to the Agent, which are in the Ordinary Course of Business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate and (ii) transactions entered into with Holdings relating to
Management Services, health care costs, 401k expenses, standalone audit
expenses, EPL premiums, casualty premiums, workers compensation premiums,
property insurance premiums, APL premiums and Borrowing Agent’s corporate
employee allocation and expense reports, such costs not to exceed $5,000,000 in
the aggregate per fiscal year and provided that such costs are reimbursements,
on a dollar for dollar basis, for expenses incurred by Holdings on behalf of the
Borrowers and such costs been expensed in the calculation of Borrowers net
income.
 
64

--------------------------------------------------------------------------------


7.11. Leases.  Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $1,200,000 in any one fiscal year in the aggregate for all
Borrowers.
 
7.12. Subsidiaries.
 
(a) Form any Subsidiary unless (i) such Subsidiary expressly joins in this
Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Notes, and under any other
agreement between any Borrower and Lenders; and (ii) Agent shall have received
all documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
 
(b) Enter into any partnership, joint venture or similar arrangement.
 
7.13. Fiscal Year and Accounting Changes.  Change its fiscal year from September
30 or make any change (i) in accounting treatment and reporting practices except
as required by GAAP or (ii) in tax reporting treatment except as required by
law.
 
7.14. Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than such Borrower’s business as conducted on the
date of this Agreement.
 
7.15. Amendment of Articles of Incorporation, By-Laws, Certificate of Formation
or Operating Agreement.  Amend, modify or waive any term or material provision
of its Articles or Certificate of Incorporation or By-Laws or its Certificate of
Formation or Operating Agreement, as applicable, unless required by law.
 
7.16. Compliance with ERISA.  (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of any Borrower or any member of the Controlled Group or
the imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.
 
65

--------------------------------------------------------------------------------


7.17. Prepayment of Indebtedness.  Except as permitted pursuant to Section 7.21
hereof, at any time, directly or indirectly, prepay any Indebtedness (other than
to Lenders), or repurchase, redeem, retire or otherwise acquire any Indebtedness
of any Borrower.
 
7.18. Anti-Terrorism Laws.  No Borrower shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:
 
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19. Membership/Partnership Interests.  Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.
 
7.20. Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act.
 
7.21. Subordinated Indebtedness.  At any time, directly or indirectly, pay,
prepay, repurchase, redeem, retire or otherwise acquire, or make any payment on
account of any principal of, interest on or premium payable in connection with
the repayment or redemption of the Subordinated Indebtedness except as permitted
in the Subordination Agreement.
 
66

--------------------------------------------------------------------------------


7.22. Other Agreements.  Enter into any material amendment, waiver or
modification of the Subordinated Loan Documentation, Management Agreement or any
related agreements.
 
VIII. CONDITIONS PRECEDENT.
 
8.1. Conditions to Initial Advances.  The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a) Note.  Agent shall have received the Notes duly executed and delivered by an
authorized officer of each Borrower;
 
(b) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
 
(c) Proceedings of Borrowers.  Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors, Management Committee, Managing Member, or Manager, as applicable,
of each Borrower authorizing (i) the execution, delivery and performance of this
Agreement, the Notes, any related agreements, the Subordinated Loan
Documentation, (collectively the “Documents”) and (ii) the granting by each
Borrower of the security interests in and liens upon the Collateral in each case
certified by the Secretary, an Assistant Secretary, or Manager of each Borrower,
as applicable, as of the Closing Date; and, such certificate shall state that
the resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
 
(d) Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary, an Assistant Secretary or Manager of each
Borrower, as applicable, dated the Closing Date, as to the incumbency and
signature of the officers of each Borrower executing this Agreement, the Other
Documents, any certificate or other documents to be delivered by it pursuant
hereto, together with evidence of the incumbency of such Secretary, Assistant
Secretary or Manager;
 
(e) Reserved.
 
(f) Reserved.
 
(g) Certificates.  Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation or formation together with copies of the
By-Laws or Operating Agreement, as applicable, of each Borrower and all
agreements of each Borrower’s and Guarantor’s shareholders or members certified
as accurate and complete by the Secretary of each Borrower and such Guarantor;
 
67

--------------------------------------------------------------------------------


(h) Good Standing Certificates.  Agent shall have received good standing
certificates for Holdings, each Borrower and Guarantor dated not more than 30
days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of Holdings’, each Borrower’s and Guarantor’s jurisdiction
of incorporation or formation and each jurisdiction where the conduct of
Holdings, each Borrower’s and Guarantor’s business activities or the ownership
of its properties necessitates qualification;
 
(i) Legal Opinion.  Agent shall have received the executed legal opinion of Odin
Feldman Pittleman, PC in form and substance satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by this Agreement,
the Notes, the Other Documents, the Guaranty, the Subordination Agreement and
related agreements as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;
 
(j) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing, or to the best
knowledge of Borrowing Agent after due inquiry, threatened, against any Borrower
or against the officers or directors of any Borrower (A) in connection with this
Agreement, the Other Documents, the Subordinated Loan Documents or any of the
transactions contemplated thereby and which, in the reasonable opinion of Agent,
is deemed material or (B) which could, in the reasonable opinion of Agent, have
a Material Adverse Effect; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to any Borrower or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body;
 
(k) Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(k).
 
(l) Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lenders, of the Receivables and Inventory of each Borrower and all
books and records in connection therewith and Agent shall have received the Net
Orderly Liquidation Appraisal;
 
(m) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
 
(n) Projections.  Agent shall have received a copy of the Projections which
shall be satisfactory in all respects to Lenders;
 
(o) Reserved.
 
(p) Subordination Agreements.  Agent shall have entered into a Subordination
Agreement with Borrowers and Subordinated Lender which shall set forth the basis
upon which the Subordinated Lender may receive, and Borrowers may make, payments
under the Subordinated Note, which basis shall be satisfactory in form and
substance to Agent in its sole discretion;
 
68

--------------------------------------------------------------------------------


(q) Insurance.  Agent shall have received in form and substance satisfactory to
Agent, certified copies of Borrowers’ casualty insurance policies, together with
loss payable endorsements on Agent’s standard form of loss payee endorsement
naming Agent as loss payee, and certified copies of Borrowers’ liability
insurance policies, together with endorsements naming Agent as a co-insured;
 
(r) Reserved.
 
(s) Reserved.
 
(t) Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
 
(u) Blocked Accounts.  Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;
 
(v) Consents.  Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; including without limitation, the consent of the CIT
Group/Business Credit, Inc., the lender which is to be repaid with a portion of
the Advances, to the extent such consent is required for prepayment of any loans
owing to CIT Group/Business Credit, Inc. and, Agent shall have received such
Consents and waivers of such third parties as might assert claims with respect
to the Collateral, as Agent and its counsel shall deem necessary;
 
(w) No Adverse Material Change.  (i) since March 31, 2008, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
 
(x) Leasehold Agreements.  Agent shall have received landlord, mortgagee or
warehouseman agreements satisfactory to Agent with respect to all premises
leased by Borrowers at which Inventory and books and records are located;
 
(y) Reliance Letter.  Agent shall have received a reliance letter from SH&E,
Inc. authorizing Agent to rely on SH&E’s Net Orderly Liquidation Value Appraisal
dated April 1, 2008;
 
(z) Guaranty and Other Documents.  Agent shall have received (i) the executed
Guaranty, (ii) the executed Guarantor Security Agreement, and (iii) the executed
Other Documents, all in form and substance satisfactory to Agent;
 
(aa) Contract Review.  Agent shall have reviewed all material contracts of
Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;
 
69

--------------------------------------------------------------------------------


(bb) Closing Certificate.  Agent shall have received a closing certificate
signed by the Vice President of each Borrower dated as of the date hereof,
stating that, in all material respects: (i) all representations and warranties
set forth in this Agreement and the Other Documents are true and correct on and
as of such date; (ii) Borrowers are on such date in compliance with all the
terms and provisions set forth in this Agreement and the Other Documents; and
(iii) on such date no Default or Event of Default has occurred or is continuing;
 
(cc) Borrowing Base.  Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Export Related Accounts Receivable Value and
Eligible Export Related Finished Goods Inventory Value is sufficient in value
and amount to support Advances in the amount requested by Borrowers on the
Closing Date;
 
(dd) Undrawn Availability.  After giving effect to the initial Advances
hereunder and under the Domestic Credit Agreement, Borrowers shall have Undrawn
Availability in an amount not less than the sum of $2,000,000 plus the Direct
Billing Amount;
 
(ee) Compliance with Laws.  Agent shall be reasonably satisfied that each
Borrower is in compliance with all materially applicable federal, state, local
or territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act;
 
(ff) Domestic Credit Documents. Evidence that the Domestic Credit Documents have
been duly executed and delivered and are in full force and effect; and
 
(gg) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2. Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by  any Borrower in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date;
 
(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
 
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
 
70

--------------------------------------------------------------------------------


Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX. INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1. Disclosure of Material Matters.  Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Buyer or other obligor.
 
9.2. Schedules.  Deliver to Agent on or before the fifteenth (15th) day of each
month as and for the prior month, and if the fifteenth (15th) day of the month
falls on a day that is not a Business Day, then it shall be delivered the
following Business Day: (a) an Accounts Receivables Ageing Report inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports, (d) a report
detailing all Receivables collected by Borrowers and separating such collections
into collections received on account of Export Related Accounts Receivable and
collections received on account of all other Receivables, and (e) an Export
Related Borrowing Base Certificate in form and substance satisfactory to Agent
(which shall be calculated as of the last day of the prior month and which shall
not be binding upon Agent or restrictive of Agent’s rights under this
Agreement). No Advances may be made hereunder unless Borrowers have delivered
(x) an Export Related Borrowing Base Certificate within thirty (30) days prior
to the requested Advance and (y) a copy of any Export Orders or, if permitted by
Agent, a written summary of such Export Orders against which Borrowers are
requesting such Advance (when Eligible Export Related Finished Goods Inventory
are included in the Export-Related Borrowing Base).  In addition, each Borrower
will deliver to Agent at such reasonable intervals as Agent may require: (i)
confirmatory assignment schedules; (ii) copies of Buyer’s invoices; (iii)
evidence of shipment or delivery; (iv) copies of Export Orders; and (v) such
further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications.  Agent shall
have the right to confirm and verify all Receivables by any manner and through
any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder.  The items to be provided under
this Section are to be in form satisfactory to Agent and executed by each
Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.
 
9.3. Environmental Reports.  Furnish Agent, concurrently with the delivery of
the financial statements referred to in Sections 9.7 and 9.8, with a certificate
signed by the President of Borrowing Agent stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws.  To the extent any Borrower is not
in compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.
 
71

--------------------------------------------------------------------------------


9.4. Litigation.  Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower or any Guarantor,
whether or not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.
 
9.5. Material Occurrences.  Promptly, and with respect to clauses (g), (h) or
(i) below, within five (5) Business Days, notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event of default
under the Subordinated Loan Documentation; (c) any event which with the giving
of notice or lapse of time, or both, would constitute an event of default under
the Subordinated Loan Documentation; (d) any event, development or circumstance
whereby any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of any Borrower as of the
date of such statements; (e) any accumulated retirement plan funding deficiency
which, if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code, could subject any Borrower to a tax
imposed by Section 4971 of the Code; (f) each and every default by any Borrower
which might result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
(g) if any then existing Export Related Inventory no longer constitutes Eligible
Export Related Finished Goods; (h) of any event or circumstance which to any
Borrower’s knowledge would cause Agent to consider any then existing Export
Related Accounts Receivable as no longer constituting an Eligible Export Related
Accounts Receivable, as applicable, (i) and in any event within five (5)
Business Days of any Borrower learning that any of the Items are articles,
services, or related technical data that are listed on the United States
Munitions List (part 121 of title 22 of the Code of Federal Regulations), (j)
any Borrower, at any time, learning that the certification set forth in Section
5.29 was erroneous when made or has become erroneous by reason of changed
circumstances and (k) any other development in the business or affairs of any
Borrower, Holdings or any Guarantor, which could reasonably be expected to have
a Material Adverse Effect; in each case describing the nature thereof and the
action Borrowers propose to take with respect thereto.
 
9.6. Government Receivables.  Notify Agent immediately if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.
 
9.7. Annual Financial Statements.  Furnish Agent and Lenders within ninety (90)
days after the end of each fiscal year of Borrowers, financial statements of
Borrowers on a consolidating and consolidated basis including, but not limited
to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and satisfactory to Agent (the
“Accountants”).  The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11 hereof.  In addition,
the reports shall be accompanied by a Compliance Certificate.
 
72

--------------------------------------------------------------------------------


9.8. Quarterly Financial Statements.  Furnish Agent and Lenders within forty
five (45) days after the end of each fiscal quarter, an unaudited balance sheet
of Borrowers on a consolidated and consolidating basis and unaudited statements
of income and stockholders’ equity and cash flow of Borrowers on a consolidated
and consolidating basis reflecting results of operations from the beginning of
the fiscal year to the end of such quarter and for such quarter, prepared on a
basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate.
 
9.9. Monthly Financial Statements.  Furnish Agent and Lenders within thirty (30)
days after the end of each month (other than for the months of March, June,
September and December which shall be delivered in accordance with Sections 9.7
and 9.8 as applicable), an unaudited balance sheet of Borrowers on a
consolidated and consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate.
 
9.10. Other Reports.  Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, (i) with copies of such
financial statements, reports and returns as each Borrower shall send to its
stockholders or members, as applicable and (ii) copies of all notices, reports,
financial statements and other materials sent pursuant to the Subordinated Loan
Documentation.
 
9.11. Additional Information.  Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Notes have
been complied with by Borrowers including, without the necessity of any request
by Agent, (a) copies of all existing environmental audits and reviews, (b) at
least thirty (30) days prior thereto, notice of any Borrower’s opening of any
new office or place of business or any Borrower’s closing of any existing office
or place of business, and (c) promptly upon any Borrower’s learning thereof,
notice of any labor dispute to which any Borrower may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any labor contract to which any Borrower is a party or by which
any Borrower is bound.
 
73

--------------------------------------------------------------------------------


9.12. Projected Operating Budget.  Furnish Agent and Lenders, no later than
thirty (30) days prior to the beginning of each Borrower’s fiscal years
commencing with fiscal year 2009, a month by month projected operating budget
and cash flow of Borrowers on a consolidated and consolidating basis for such
fiscal year (including an income statement for each month and a balance sheet as
at the end of the last month in each fiscal quarter), such projections to be
accompanied by a certificate signed by a Vice President of each Borrower to the
effect that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared.
 
9.13. Variances From Operating Budget.   Furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 and each monthly
report, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.12 and a discussion and analysis by
management with respect to such variances.
 
9.14. Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower by
any Governmental Body or any other Person that is material to the operation of
any Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Borrower or any Guarantor with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower or any Guarantor, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Borrower or any Guarantor.
 
9.15. ERISA Notices and Requests.  Furnish Agent with immediate written notice
in the event that (i) any Borrower or any member of the Controlled Group knows
or has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any  Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter, (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice, (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment, and  (ix)
any Borrower or any member of the Controlled Group knows that (a) a
Multiemployer Plan has been terminated; (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan; or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.
 
74

--------------------------------------------------------------------------------


9.16. Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
 
X. EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1. Nonpayment.  Failure by any Borrower to pay any principal or interest on
the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
 
10.2. Breach of Representation.  Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;
 
10.3. Financial Information.  Failure by any Borrower to (i) furnish financial
information when due or when requested, or (ii) permit the inspection of its
books or records;
 
10.4. Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed
or lifted within thirty (30) days;
 
75

--------------------------------------------------------------------------------


10.5. Noncompliance.  Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is
not cured within ten (10) days from the occurrence of such failure or neglect;
 
10.6. Judgments.  Any judgment or judgments are rendered against any Borrower
for an aggregate amount in excess of $250,000 or against all Borrowers for an
aggregate amount in excess of $250,000 and (i) enforcement proceedings shall
have been commenced by a creditor upon such judgment, (ii) there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect, or (iii) any such judgment results in the creation of a Lien upon any of
the Collateral (other than a Permitted Encumbrance);
 
10.7. Bankruptcy.  Any Borrower or any Guarantor shall (i) apply for, consent to
or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws,  or (vii) take any action for the
purpose of effecting any of the foregoing;
 
10.8. Inability to Pay.  Any Borrower or any Guarantor shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
 
10.9. Affiliate Bankruptcy.  Any Material Adverse Effect shall occur from any
Affiliate or any Subsidiary of any Borrower, or of any Guarantor, taking any of
the following actions: (i) apply for, consent to or suffer the appointment of,
or the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
 
10.10. Material Adverse Effect. The occurrence of any Material Adverse Effect;
 
10.11. Lien Priority.  Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
 
10.12. Subordinated Loan Default.  An event of default has occurred under the
Subordinated Loan Documentation, the Subordinated Note or the Subordination
Agreement, which default shall not have been cured or waived within any
applicable grace period;
 
10.13. Cross Default.  A default of the obligations of any Borrower (i) under
the Domestic Credit Documents or (ii) under any other agreement to which it is a
party shall occur which causes a Material Adverse Effect which default is not
cured within any applicable grace period, or which is outstanding for a period
of time sufficient to permit the acceleration of such Indebtedness;
 
10.14. Breach of Guaranty.  Termination or breach of any Guaranty or Guaranty
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guaranty Security Agreement or similar agreement;
 
76

--------------------------------------------------------------------------------


10.15. Change of Ownership.  Any Change of Ownership or Change of Control shall
occur;
 
10.16. Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender;
 
10.17. Licenses.  (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any license, permit, patent trademark or tradename of any
Borrower or any Guarantor, the continuation of which is material to the
continuation of any Borrower’s or Guarantor’s business, or (B) commence
proceedings to suspend, revoke, terminate or adversely modify any such license,
permit, trademark, tradename or patent and such proceedings shall not be
dismissed or discharged within sixty (60) days, or (c) schedule or conduct a
hearing on the renewal of any license, permit, trademark, tradename or patent
necessary for the continuation of any Borrower’s or any Guarantor’s business and
the staff of such Governmental Body issues a report recommending the
termination, revocation, suspension or material, adverse modification of such
license, permit, trademark, tradename or patent; (ii) any agreement which is
necessary or material to the operation of any Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;
 
10.18. Seizures.  Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor or any Original Owner which is the owner of any
material portion of the Collateral shall have become the subject matter of
claim, litigation, suit or other proceeding which might, in the opinion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;
 
10.19. Pension Plans.  An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect; or
 
77

--------------------------------------------------------------------------------


10.20. ExIm Documents.  Any Borrower fails to comply with any provision of (a)
the Borrower Agreement, (b) the Loan Authorization Agreement or (c) the Master
Guarantee Agreement and such failure is not cured within thirty (30) calendar
days after the occurrence of such failure.
 
XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1. Rights and Remedies.
 
(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter, at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower.  Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all rights and remedies provided for herein,
under the Other Documents, under the Uniform Commercial Code and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral to
the extent permitted by law.  Agent may enter any of any Borrower’s premises or
other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place.  With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect.  Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification.  At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower.  In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names,
patents, patent applications, copyrights, service marks, licenses, franchises
and other proprietary rights which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.  The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof.  Noncash proceeds will only be applied to the
Obligations as they are converted into cash.  If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.
 
78

--------------------------------------------------------------------------------


(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Buyers or
other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against Buyers
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section
11.1(b).  Without limitation upon the foregoing, nothing contained in this
Section 11.1(b) shall be construed to grant any rights to any Borrower or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).
 
11.2. Agent’s Discretion.  Agent shall have the right in its reasonable
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.
 
11.3. Setoff.  Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.
 
79

--------------------------------------------------------------------------------


11.4. Rights and Remedies not Exclusive.  The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5. Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Document;
 
SECOND, to payment of any fees owed to the Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding letters of
credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing: (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding letters of credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
letters of credit and (B) then, following the expiration of all letters of
credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
80

--------------------------------------------------------------------------------


XII. WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1. Waiver of Notice.  Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
12.2. Delay.  No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
 
12.3. Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
XIII. EFFECTIVE DATE AND TERMINATION.
 
13.1. Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until June 19, 2011 (the “Term”) unless sooner
terminated as herein provided.  Borrowers may terminate this Agreement at any
time upon sixty (60) days’ prior written notice upon payment in full of the
Obligations.  In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) one percent (1%) of
the Maximum Loan Amount if the Early Termination Date occurs on or after the
Closing Date to and including the date immediately preceding the second
anniversary of the Closing Date, and (y) zero percent (0%) of the Maximum Loan
Amount if the Early Termination Date occurs on or after the second anniversary
of the Closing Date to and including the date immediately preceding the third
anniversary of the Closing Date.
 
81

--------------------------------------------------------------------------------


13.2. Termination.  The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Borrower waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds.  All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
 
XIV. REGARDING AGENT.
 
14.1. Appointment.  Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
 
14.2. Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.
 
82

--------------------------------------------------------------------------------


14.3. Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4. Certain Rights of Agent.  If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.
 
83

--------------------------------------------------------------------------------


14.5. Reliance.  Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
14.6. Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7. Indemnification.  To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
 
14.8. Agent in its Individual Capacity.  With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
14.9. Delivery of Documents.  To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or an Export Related
Borrowing Base Certificates from any Borrower pursuant to the terms of this
Agreement which any Borrower is not obligated to deliver to each Lender, Agent
will promptly furnish such documents and information to Lenders.
 
84

--------------------------------------------------------------------------------


14.10. Borrowers’ Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
14.11. No Reliance on Agent’s Buyer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12. Other Agreements.  Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
XV. BORROWING AGENCY.
 
15.1. Borrowing Agency Provisions.
 
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
 
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
85

--------------------------------------------------------------------------------


(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof.  Each Borrower waives all suretyship defenses.
 
15.2. Waiver of Subrogation.  Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.
 
XVI. MISCELLANEOUS.
 
16.1. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applied to
contracts to be performed wholly within the Commonwealth of Pennsylvania.  Any
judicial proceeding brought by or against any Borrower with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the Commonwealth of
Pennsylvania, United States of America, and, by execution and delivery of this
Agreement, each Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Each Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrowing Agent at its address set forth in Section 16.6 and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at the Agent’s
option, by service upon Borrowing Agent which each Borrower irrevocably appoints
as such Borrower’s Agent for the purpose of accepting service within the
Commonwealth of Pennsylvania.  Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of Agent or any
Lender to bring proceedings against any Borrower in the courts of any other
jurisdiction.  Each Borrower waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.  Each Borrower
waives the right to remove any judicial proceeding brought against such Borrower
in any state court to any federal court.  Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Philadelphia, Commonwealth of Pennsylvania.
 
86

--------------------------------------------------------------------------------


16.2. Entire Understanding.
 
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:
 
(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount;
 
(ii) extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;
 
(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b);
 
(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000;
 
87

--------------------------------------------------------------------------------


(v) change the rights and duties of Agent;
 
(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (30) consecutive Business Days or exceed one hundred
and ten percent (110%) of the Formula Amount;
 
(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date; or
 
(viii) release any Guarantor.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request.  In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty-five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed the Formula
Amount by up to ten percent (10%) of the Formula Amount for up to thirty (30)
consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is willing in
its sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a).  For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Export
Related Accounts Receivables” or “Eligible Export Related Finished Goods
Inventory”, as applicable, becomes ineligible, collections of Receivables
applied to reduce outstanding Revolving Advances are thereafter returned for
insufficient funds or overadvances are made to protect or preserve the
Collateral.  In the event Agent involuntarily permits the outstanding Revolving
Advances to exceed the Formula Amount by more than ten percent (10%), Agent
shall use its efforts to have Borrowers decrease such excess in as expeditious a
manner as is practicable under the circumstances and not inconsistent with the
reason for such excess.  Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.
 
88

--------------------------------------------------------------------------------


In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
 
16.3. Successors and Assigns; Participations; New Lenders.
 
(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.
 
(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.
 
89

--------------------------------------------------------------------------------


(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more additional banks or financial institutions
and one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording.  Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose.  Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents.  Each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.
 
(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording.  Upon
such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement, (i)
Purchasing CLO thereunder shall be a party hereto and, to the extent provided in
such Modified Commitment Transfer Supplement, have the rights and obligations of
a Lender thereunder and (ii) the transferor Lender thereunder shall, to the
extent provided in such Modified Commitment Transfer Supplement, be released
from its obligations under this Agreement, the Modified Commitment Transfer
Supplement creating a novation for that purpose.  Such Modified Commitment
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing
CLO.  Each Borrower hereby consents to the addition of such Purchasing
CLO.  Borrowers shall execute and deliver such further documents and do such
further acts and things in order to effectuate the foregoing.
 
90

--------------------------------------------------------------------------------


(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.  Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
 
(f) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.
 
16.4. Application of Payments.  Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
 
16.5. Indemnity.  Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct of the party being indemnified (as determined by a
court of competent jurisdiction in a final and non-appealable
judgment).  Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) asserted against
or incurred by any of the indemnitees described above in this Section 16.5 by
any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Substances and Hazardous
Waste, or other Toxic Substances.  Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrowers on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.
 
91

--------------------------------------------------------------------------------


16.6. Notice.  Any notice or request hereunder may be given to Borrowing Agent
or any Borrower or to Agent or any Lender at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Loan Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6.  Any Notice shall be effective:
 
(a) In the case of hand-delivery, when delivered;
 
(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
 
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
 
(e) In the case of electronic transmission, when actually received;
 
(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
 
92

--------------------------------------------------------------------------------


(g) If given by any other means (including by overnight courier), when actually
received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
 
(A)           If to Agent or PNC at:
 
PNC Bank, National Association
100 West Road, Suite 319
Towson, Maryland  21204
Attention: James P. Sierakowski, Vice President
Telephone: (410) 832-7554
Facsimile: (410) 825-6257
 
with an additional copy to:
 
Blank Rome LLP
One Logan Square
130 N. 18th Street
Philadelphia, Pennsylvania  19103
Attention: Lawrence F. Flick, II, Esq.
Telephone: (215) 569-5556
Facsimile: (215) 832-5556
 
(B)           If to a Lender other than Agent, as specified on the signature
pages hereof
 
(C)           If to Borrowing Agent or any Borrower:
 
Banner Aerospace Holding Company I, Inc.
1750 Tysons Boulevard, Suite 1400
McLean, VA  22102
Attention:                                Warren Persavich
Telephone:                              (703) 478-5780
Facsimile:                                (866) 720-2075
with a copy to:


The Fairchild Corporation
1750 Tysons Boulevard, Suite 1400
McLean, VA 22102
Attention:                               Donald E. Miller, Esq.
Telephone:                             (703) 478-5945
Facsimile:                                (703) 478-5775
 
93

--------------------------------------------------------------------------------


Attention:                               Michael McDonald
Telephone:                             (703) 478-5845
Facsimile:                                (866) 843-8896
 
Attention:                               Kent Kelly
Telephone:                             (703) 478-5928
Facsimile:                                (866) 720-2074
 


 
16.7. Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.
 
16.8. Severability.  If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws or regulations, such provision shall
be inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
16.9. Expenses.  All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or (b)
in connection with the entering into, modification, amendment, administration
and enforcement of this Agreement, the Subordination Agreement or any consents
or waivers hereunder or thereunder and all related agreements, documents and
instruments, or (c) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
maintaining, preserving or enforcing any of Agent’s or any Lender’s rights
hereunder, under the Subordination Agreement and under all related agreements,
documents and instruments, whether through judicial proceedings or otherwise, or
(d) in defending or prosecuting any actions or proceedings arising out of or
relating to Agent’s or any Lender’s transactions with any Borrower, any
Guarantor or Subordinated Lender or (e) in connection with any advice given to
Agent or any Lender with respect to its rights and obligations under this
Agreement, the Subordination Agreement and all related agreements, documents and
instruments, may be charged to Borrowers’ Account and shall be part of the
Obligations.
 
16.10. Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11. Consequential Damages.  No party hereto shall be liable to any other
party hereto (or any Affiliate of any such Person) for indirect, punitive,
exemplary or consequential damages arising from any breach of contract, tort or
other wrong as a result of any transaction contemplated under this Agreement or
any Other Document.
 
94

--------------------------------------------------------------------------------


16.12. Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
16.13. Counterparts; Facsimile Signatures.  This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission shall be deemed to be an original
signature hereto.
 
16.14. Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15. Confidentiality; Sharing Information.   Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
16.16. Publicity.  Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
 
95

--------------------------------------------------------------------------------


16.17. Certifications From Banks and Participants; USA PATRIOT Act.  Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.
 
16.18. Ex ImBank Documents.  In the event of any conflict between the terms of
this Agreement and the terms of the Borrower Agreement, the Loan Authorization
Agreement, the Master Guarantee Agreement or any other agreement, instrument or
document executed by Borrowers in favor of ExIm Bank (collectively, the “ExIm
Documents”), then the ExIm Documents shall govern and control.
 


 


 

074658.01259/21696389v.3
 
96

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 

 
BANNER AEROSPACE HOLDING COMPANY I, INC.
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
 
D A C INTERNATIONAL, INC.
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
 
MAPTECH AERODATA, LLC
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
 
MATRIX AVIATION, INC.
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
 
NASAM INCORPORATED
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
 
PROFESSIONAL AIRCRAFT ACCESSORIES, INC.
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
     
PROFESSIONAL AVIATION ASSOCIATES, INC.
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________
 
GCCUS, INC.
 
By:           s/ Michael M. McDonald__
Name:      __Michael M. McDonald__
Title:             Vice President ________

97

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
As Lender and as Agent
 
By:           ________________________
Name:                      ________________________
Title:                      ________________________
100 West Road, Suite 319
Towson, Maryland  21204
 
 
 
Commitment Percentage:  100%



 